Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 1 of 76

 

EXHIBIT N
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 2 of 76

ALJ/TIM/jt2 Date of Issuance 9/18/2009

Decision 09-09-030 September 10, 2009
BEFORE THE PUBLIC UTILITIES COMMISSION OF THE STATE OF CALIFORNIA

Application of San Diego Gas & Electric

Company for Review of its Proactive Application 08-12-021
De-Energization Measures and Approval (Filed December 22, 2008)
of Proposed Tariff Revisions (U902E).

 

DECISION DENYING WITHOUT PREJUDICE
SAN DIEGO GAS & ELECTRIC COMPANY’S APPLICATION TO
SHUT OFF POWER DURING PERIODS OF HIGH FIRE DANGER

398940 afd
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19
—_— -

A.08-12-021 ALJ/TIM/jt2

TABLE OF CONTENTS
Title

DECISION DENYING WITHOUT PREJUDICE
SAN DIEGO GAS & ELECTRIC COMPANY ’S APPLICATION TO

SHUT OFF POWER DURING PERIODS OF HIGH FIRE DANGER
1.

AVF ON

7.

Summary Of Decision .......scccscsssssseseeeseeseeessessesseresseevssesseseerseseesseeets
Summary of SDG&E’s Application .......cssssecsesessseseseseenesenes
Procedural Background and Chronology .........ccccsssseesseeeeeeees
Summary of Parties’ Positions ........ccessssesssssessessesecsesssesceseesessensees
Commission Jurisdiction and Standard of Review............csesese
Summary of SDG&E’s Community Fire Safety Program.............
6.1. Hardening of Facilities... cceecsssscsssseserssssensesseeressseneennees
6.2. Power Lime Re-Closet .......:ccsesecesesssssessesceesessseesesesssenseasenenes
6.3. Inspection of Overhead Power Lines... eeeeeeeneeees
6.4. Vegetation Management..........ccsescssessecseressscsseeseeneesseseseeees
6.5. Staging Persommel.....cccccssssssseessesesssessesessesssersessensesesenees
6.6. Emergency Power Shut-Off Plan........ccccesescenseseeeeatens
6.6.1. Power Shut-Off Criteria oo... cence

6.6.2. Re-Energization of Power Lines ............csee

6.6.3. Power Shut-Off Areas......ccccseessessssssseeseenenenees

6.6.4. Number of Affected People and Customers......

6.6.5. Customer Education .........ccsccssessesssesseseereeseeeesens

6.6.6. Customer Notice of Power Shut-Off Events ......

6.6.7. Mitigation of Adverse Impacts on Customers...

6.6.8. Cost of the Power Shut-Off Plan...

Review of SDG&E’s Power Shut-Off Plan ....... ec eeeeeesseeeeseensenes
7.1. Position of the Parties... seessssessssessseeseersessessersesensseass
711. SDG&E. cc eesscesessetsessesnsessesessesseesenssoesssssavensesnssess

7.1.2. Opposition Parties... ccc esesescseeseeeeseennene

7.1.3, SCE wceccscccssstsseseeessssensessesssvssosseseesseressssssesssasensessssens

7.2. DiSCUSSION .......cccceccssssesstscesetsssessceesensneuseseesecssesesensaseeseaneesenen
7.2.1. Impact on the Number of Wildfires ...0.0....

7.2.2. Historical Data on Power-Line Fires .............00

7.2.3. Shutting Off Power During Major Wildfires .....

7.2.4. SCE’s Power Shut-Off Program .........cccsseseeeee

7.2.5. Costs and Benefits .........cccccsseesesecsseeseesessessesseeees

7.2.6. CONCLUSION... sccrecsererssessseescsctassnscessonssssersonsseesees

Page 3 of 76
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 4 of 76
—_ on

A.08-12-021 ALJ/TIM/jt2

TABLE OF CONTENTS (cont.)

Title Page

8. Electric Tariff Rule 14 css scssesessesseesesseessssessscnssssesssnsssesssesssseeesereenseansenes 63
8.1. Position of the Parties... sssssssssssescessesssssssssecsssssssesssnseenesssesseseerseeneerss 64
B11. SDGRE Lc eseeeestensescssseerassessessescsssnsssennsnsnsersesseasenseesenene 64

B12. SCE ee ccecssesececessescsssesnsssossscsvensseseseanscssssssessensnsscassssseresseseescnseres 64

8.1.3. The Opposition Parties ........ccssreeessecsseesssenseseseereenssneeeneaees 65

8.2. DiSCUSSION ........ccscsscssssesssctcsseccsesssssecscsnsenssseeesesessessseaesseneseeeseasneseesenenenenseees 65

9. Proceeding Category and Need for Hearings ............ccecsssesessssessseeneneenseeenees 66
10. Comments on the Alternate Proposed Decision ........c.cesssssseceeeneertenesseeeeeeees 66
11. Assignment of the Proceeding... Lesesesssessscsesssssessssusenssensensseeenesesenesesees 67
Findings Of Fact......sscccsssssesscsssssssssssssssssssscsssessessesscsesssseenseesaseesseeneesenssessesacsssasseseceseasens 67
Conclusions Of Law ......cccsccsesssssesessscssscssessssesesssssssssssssssssasseassssessensesseneessenteseeesesnsasaees 69
ORDER 0... eeeeeesesecesecseseensesesecetseseensessesesssessussevescecsnssssesssseseusnssesesoseeseasseeeaeseasenseeneausesenenens 70

Appendix A: Map of the 2009 Power Shut-Off Areas

-l-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 5 of 76

A.08-12-021 ALJ/TIM/jt2

DECISION DENYING WITHOUT PREJUDICE
SAN DIEGO GAS & ELECTRIC COMPANY’S APPLICATION TO
SHUT OFF POWER DURING PERIODS OF HIGH FIRE DANGER

1. Summary of Decision

This decision denies, without prejudice, San Diego Gas & Electric
Company’s (SDG&E) application to shut off power to certain areas when
hazardous fire conditions are present. SDG&E has not met its burden to
demonstrate that the benefits of shutting off power outweigh the significant
costs, burdens, and risks that would be imposed on customers and communities
in the areas where power is shut off.

Today’s decision directs SDG&E to make a good faith effort to develop a
comprehensive fire prevention program in collaboration with all stakeholders.
Parties are encouraged to use the Commission’s Alternative Dispute Resolution
process for this purpose. The agreed-upon fire prevention program must be
based on a cost-benefit analysis that demonstrates (1) the program will result ina
net reduction in wildfire ignitions, and (2) the benefits of the program outweigh

any costs, burdens, or risks the program imposes on customers and communities.

2 Summary of SDG&E’s Application
In Application (A.) 08-12-021, SDG&E asks the Commission to review its

Emergency Power Shut-Off Plan (referred to hereafter as “the Power Shut-Off

Plan”).' Under its Power Shut-Off Plan, SDG&E will turn off electricity to certain

 

' We interpret SDG&E’s request for Commission review of its Power Shut-Off Plan as
a request for Commission authorization to implement the Power Shut-Off Plan.
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 6 of 76

A.08-12-021 ALJ/TIM/jt2

regions during periods of high fire danger in order to prevent its overhead
power lines from igniting potentially catastrophic wildfires. SDG&E intends to
implement its Power Shut-Off Plan in time for the 2009 autumn fire season in
Southern California.

SDG&E anticipates that providers of essential services, such as police
departments and hospitals, may need to increase their use of electricity in the
hours leading up to an announced power shut-off event in order to prepare for
the event. SDG&E requests that electric usage by these customers during the
period immediately preceding a shut-off event be exempted from (1) the
determination of peak demand changes, (2) critical peak pricing, and (3) the
demand response program.

Finally, SDG&E requests authority to revise Electric Tariff Rule 14. The
existing Tariff Rule 14 states that SDG&E is not liable to its customers for an
interruption in service “caused by inevitable accident, act of God, fire, strikes,
riots, war or any other cause not within its control.” SDG&E seeks to revise
Tariff Rule 14 to explicitly state that SDG&E will not be liable for any costs or

adverse impacts that customers experience due to the Power Shut-Off Plan.

3. Procedural Background and Chronology
SDG&E filed A.08-12-021 on December 22, 2008. Notice of A.08-12-021

appeared in the Daily Calendar on December 30, 2008. SDG&E served copies of
A.08-12-021 on the San Diego Office of Emergency Services; the San Diego
County Red Cross; and all State Legislators and members of Congress who
represent any part of SDG&E’s service territory. SDG&E also mailed a notice of
A.08-12-021 to (1) all cities and counties in SDG&E’s service territory, and (2) all
customers in areas subject to the Power Shut-Off Plan. In addition, SDG&E

published notice of A.08-12-021 in newspapers of general circulation.

-3-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 7 of 76
r-™ ow

A.08-12-021 ALJ/TIM/jt2_

The following parties filed protests to A.08-12-021: Pacific Bell Telephone
Company d/b/a/ AT&T California and affiliated entities (together, “AT&T”);
the California Cable and Telecommunications Association (CCTA); CTIA-The
Wireless Association (CTIA); the Commission’s Consumer Protection and Safety

Division (CPSD); the Commission's Division of Ratepayer Advocates (DRA); and

a consortium of six municipal water districts (together, “the Water Districts”).
SDG&E filed a reply on February 9, 2009.

A prehearing conference (PHC) was held on February 10, 2009. The
following parties filed PHC statements: AT&T; CCTA; CoxCom, Inc., and Cox
California Telecom, L.L.C. (together, “Cox”) ; CPSD and DRA (together,
“CPSD/DRA”); CTIA; Disability Rights Advocates (DisabRA); the Mussey Grade
Road Alliance (the Alliance); the San Diego County Superintendent of Schools
(“the School Districts”); SDG&E; Southern California Edison Company (SCE);
Time Warner Cable Inc. (Time Warner); Utility Consumers Action Network
(UCAN); and the Water Districts. An Assigned Commissioner’s Ruling and
Scoping Memo was issued on February 26, 2009, pursuant to Rule 7.3 of the

Commission’s Rules of Practice and Procedure (Rule).

 

2 The entities filing the AT&T protest were Pacific Bell Telephone Company
(U-1001-C); AT&T Communications of California, Inc. (U-5002-C); TCG
San Francisco (U-5454-C); TCG Los Angeles, Inc. (U-5462-C); TCG San Diego
(U-5389-C); AT&T Mobility LLC; New Cingular Wireless PCS, LLC (U-3060-C);
Cagal Cellular Communications Corporation (U-3021-C); Santa Barbara Cellular
Systems, Ltd. (U-3015-C); and Visalia Cellular Telephone Company (U-3014-C)
d/b/a AT&T Mobility LLC.

3 The Water Districts are Valley Center Municipal Water District, Ramona Municipal
Water District, Padre Dam Municipal Water District, Rainbow Municipal Water
District, Fallbrook Public Utilities District, and Yuima Municipal Water District.
Case $:14-cr-O0172WHA Document 1006-14 Filed 02/06/19 Page 8 of 76

A.08-12-021 ALJ/TIM/jt2

There were no evidentiary hearings. The formal record was developed

primarily though the direct written testimony submitted by SDG&E with its

Application,’ informational filings submitted by SDG&E, and written comments

submitted by all the parties. The factual assertions in these documents were

verified in accordance with Rule 1.11. The following table shows the chronology

of the informational filings and written comments.

 

Date 2009

Document

Party Filing Document

 

March 13

Informational Filing

SDG&E

 

March 27

Opening Comments

AT&T; the Alliance; CCTA and
Time Warner (together, CCTA);
CPSD /DRA; Cox; CTIA;
DisabRA; SDG&E; SCE; the
School Districts; the Water
Districts; and UCAN

 

April 3

Informational Filing

SDG&E

 

April 10

Reply Comments

AT&T; the Alliance; CCTA;
CPSD/DRA; Cox; the California
Farm Bureau (CFB); DisabRA;
SDG&E; SCE; the School Districts;
the Water Districts; and UCAN

 

April 10

Informational Filing

SDG&E

 

 

April 17

 

Reply to Informational Filing

on April 10

 

DisabRA; and jointly by the
School Districts and the
Water Districts

 

 

SDG&E provided the direct written testimony of the following witnesses with their

subject topics in parentheses: David L. Geier (Policy); Sohrab A. Yari (Engineering
and Operations); Joe Velasquez (Customer Issues); and Greg Lawless (Special Needs
and Low-Income customer Issues).

 
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 9 of 76

A.08-12-021 ALJ/TIM/jt2

 

 

 

 

 

 

 

 

Date 2009 Document Party Filing Document
Comments re: Portable Backup
May 12 Generators to Pump Water for SDG&E and CPSD/DRA
Fire Fighting Purposes
May 19 Reply to Comments Filed SDG&E and DisabRA
on May 12
Mav 26 Additional Comments re: The Alliance, CPSD/DRA,
y Portable Backup Generators and SDG&E
june 19 | Further Comments re: Portable | coer and the Water Districts
Backup Generators
Comments re: (1) Use of
June 30 San Diego County’s Reverse 911 The Alliance, SDG&E, and
System, and (2) County Oversight the Water Districts
of Portable Backup Generators
July 2 Reply to the Comments Filed on | DisabRA; SDG&E; and jointly by

 

June 30, 2009

 

CCTA, Cox and CTIA

 

Two public participation hearings (PPHs) were held in San Diego County.

One was held in Alpine on April 7, 2009, and the second in Valley Center on
April 8, 2009. Both PPHs were held in areas subject to the Power Shut-Off Plan.

In addition, a public workshop was held in Valley Center on April 8, 2009, to

obtain input from local governmental agencies regarding the impact of the

Power Shut-Off Plan on public health, safety, and welfare. Workshop

participants included the San Diego County Sheriff Department, the San Diego

County Office of Emergency Services, the San Diego County Air Pollution

Control District, the School Districts, and the Water Districts.

There was considerable public participation in this proceeding. More than

100 members of the public, elected representatives, government officials, and

representatives of community organizations spoke at the PPHs and public

 
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 10 of 76
a nn

A.08-12-021 ALJ/TIM/jt2

workshop, and there were many letters and email sent to the Commission. The

public’s input was carefully considered in crafting today’s decision...

4. Summary of Parties’ Positions
All the intervening parties except SCE oppose SDG&E’s Power Shut-Off

Plan. Most of the comments received from the public also oppose the Plan.
Those who oppose the Plan believe it will do little to prevent wildfires while
increasing the risk of wildfires from other sources. They also contend that
shutting off power will impose burdens on SDG&E’s customers that outweigh
any likely benefit.

Those who support SDG&E’s Power Shut-Off Plan believe that shutting off
power when fire risks are high is a reasonable precaution against the possibility

of catastrophic wildfires being ignited by power lines.

5. Commission Jurisdiction and Standard of Review
SDG&E’s Application to shut off power under specified circumstances in
order to eliminate the risk of power-line fires is subject to Pub. Util. Code § 451°

which states, in relevant part, as follows:

Every public utility shall furnish and maintain such adequate,
efficient, just, and reasonable service, instrumentalities,
equipment, and facilities ... as are necessary to promote the
safety, health, comfort, and convenience of its patrons,
employees, and the public.

SDG&E has a duty under § 451 to provide electric service in a way that
protects the safety of its customers, employees, and the public at large. The

 

° All statutory references are to the Public Utilities Code unless otherwise indicated.
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 11 of 76
(~~ on

A.08-12-021 ALJ/TIM/jt2

central issue in this proceeding is whether SDG&E should be relieved of its duty
when, as SDG&E asserts, there is a heightened risk that its power lines could
ignite a catastrophic wildfire.

The California Constitution® and the Public Utilities Code’ provide the
Commission with broad jurisdiction on matters regarding the safety of electric
utility facilities and operations, including authority to promulgate regulations
regarding the safety of overhead power lines.’ Electric utilities are required by
§ 702 to “obey and comply” with such requirements.

The provision of electricity to the public carries some risk. Every year,
people are injured and killed by.contact with power lines, and numerous fires
are started when foreign objects (e.g., balloons and tree branches) contact power
lines. Despite the risks, electric utilities have a duty to provide electricity to the
public because, as stated in § 330(¢), “electric service is of utmost importance to
the safety, health, and welfare of the state's citizenry and economy.” To
minimize the risks, the Commission has promulgated safety regulations
governing electric utility operations and facilities.” In addition, electric utilities
may suspend service when necessary to protect public safety. For example, if a
vehicle crashes into a utility pole, the electric utility may shut off the power line

until the accident is cleared and pole is repaired.

 

6 Cal. Constitution, Article XIL, §§ 3 and 6.
7 Pub. Util. Code §§ 216, 701, and 768.
8 Pub. Util. Code §§ 8037 and 8056. See also Pub. Util. Code ° $5 761, 768, and 770.

? See, for example, General Orders 95 and 128.
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 12 of 76
on on

A.08-12-021 ALJ/TIM/jt2

SDG&E’s Application to shut off power under certain conditions in order
to prevent wildfires places two fundamental goals in conflict: the need for
continuous electric service versus the need for public safety. While there are
always trade offs, today’s decision endeavors to achieve both goals using our
judgment, experience, and expertise in regulating electric utilities.

6. Summary of SDG&E’s Community Fire Safety Program

Santa Ana winds occur annually in Southern California during the fall and
early winter. These strong, dry, offshore winds have led to some of California’s
largest and most damaging fires. Over the past decade, wildfires fanned by
Santa Ana winds have burned hundreds of thousands of acres in San Diego
County, caused billions of dollars of damage, and killed numerous people. In
October 2003 and 2007, wildfires driven by Santa Ana winds spiraled out of
control to become devastating firestorms.

SDG&E is currently implementing a multi-pronged program to reduce the
likelihood of strong winds causing power-line fires. The major elements of the
program, which SDG&E calls the Community Fire Safety Program, are
summarized below. SDG&E represents that it developed its Community Fire
Safety Program after consulting with local governments, public safety agencies,

the Red Cross, various community groups, and other stakeholders.

6.1. Hardening of Facilities
SDG&E uses the term “hardening of facilities” to describe physical

improvements to its overhead electric transmission and distribution system in
areas that are prone to wildfires. SDG&E states the hardened facilities will be
better able to withstand Santa Ana winds, which should lessen the risk of

keeping power on during windy conditions. The hardened facilities will also be
Case S:14-cr-O017S WHA Document 1006-14 Filed 02/Q6/19 Page 13 of 76

A.08-12-021 ALJ/TIM/jt2

more resistant to damage from wildfires, potentially reducing the time needed to
restore power after a fire.

The steps SDG&E is taking to harden its overhead power lines include the
replacement of wood poles with steel poles, use of heavier wire conductors,
increased spacing between conductors, and expanded use of conductor spacers.
The hardened facilities are designed to withstand wind gusts of 85 miles per
hour (mph). SDG&E is also implementing limited conversion of overhead power
lines to underground lines in order to make the electric service provided to some
essential public service infrastructure, such as selected water utility pump
stations, less susceptible to outages from Santa Ana winds and wildfires.
Because placing facilities underground is quite expensive, this form of hardening
will be implemented sparingly.

The hardening of facilities will have little effect on SDG&E’s Power
Shut-Off Plan. Areas served by hardened above-ground facilities will remain |
subject to the Plan, even though such facilities will be better able to withstand
high winds and fires. Only the few areas that are served by newly |

undergrounded facilities will be removed from the Power Shut-Off Plan.

6.2. Power Line Re-Closers

Many of SDG&E’s power lines have switches known as “re-closers” that
automatically de-energize circuits if unusually high electric currents are detected, |
and then automatically restore power. Under the Community Fire Safety

Program, SDG&E will modify the operation of re-closers for overhead power

-10-
Case 3:14-cr-00179.WHA Document 1006-14 Filed ozQsir9 Page 14 of 76

A.08-12-021 ALJ/TIM/jt2

lines in the areas of high fire risk. When an Elevated Fire Condition" is present,
SDG&E will adjust the operation of re-closers to allow either one or two
re-energization attempts, depending on the location. If a circuit fails to re-close
following the specified one or two attempts, the re-closer will be turned off
remotely until the line is inspected and the re-closer is manually reset. Re-closers
that cannot be monitored remotely will be turned off."

SDG&E will turn off re-closers when a Red Flag Warning is declared by
the National Weather Service for high winds and/or low humidity. When an
outage occurs due to the operation of a re-closer, there will be a visual patrol of
the line to ensure that it is safe to restore power. Although inspecting the line
will increase the duration of the outage, SDG&E believes this step is warranted
by the heightened fire risk conditions, especially since high-wind conditions

increase the likelihood of damage to overhead facilities.’

6.3. Inspection of Overhead Power Lines
As part of its Community Fire Safety Program, SDG&E has implemented

expanded inspections of overhead power lines and associated facilities in areas
of high fire risk. The expanded inspections exceed current regulatory

requirements.

 

10 SDG&E defines an “Elevated Fire Condition” as occurring when live vegetation fuel
moisture is 75% or less as measured by the California Department of Forestry and
Fire (Cal Fire). .

1! The planned operation of re-closers is described in Exhibit SDG&E-2, p.11. Turning
off re-closers prevents automatic attempts to re-energize the line.

12 SDG&E is considering the use of a new technology that sends a low-energy pulse
through faulted power lines to determine if it is safe to re-energize. These devices
might reduce restoration time.

-l1-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 15 of 76
an on

A.08-12-021 ALJ/TIM/jt2

6.4. Vegetation Management

SDG&E maintains clearance for approximately 72,000 trees located near
overhead power lines in areas of high fire risk. SDG&E is working with local
governments, public safety agencies, the Commission, and the legislature to

modify laws and regulations to allow for increased vegetation management.

6.5. Staging Personnel
As part of its Community Fire Safety Program, SDG&E will stage

personnel in or near Power Shut-Off Areas * when an Elevated Fire Condition is

present or a Red Flag Warning for high winds and/or low humidity is

declared.* The purpose of staging personnel is to improve response times.

6.6. Emergency Power Shut-Off Plan
The final element of SDG&E’s Community Fire Safety Program is the

Power Shut-Off Plan. The purpose of this Plan is to de-energize overhead power
lines when certain criteria are met in order to eliminate power lines as an ignition
source when fire risks are high. SDG&E intends to implement its Plan on
September 1, 2009. Power shut-off events will most likely occur during the
September - December fire season in Southern California, but power will be shut

off whenever the criteria are met.

6.6.1. Power Shut-Off Criteria
SDG&E’s Power Shut-Off Plan calls for power to be shut off in certain

areas when all five of the following criteria are met in those areas.

 

3 The term “Power Shut-Off Areas” is defined later in today’s decision.

14 The planned staging of personnel is summarized in Exhibit SDG&E-2, p. 13.

-12-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 16 of 76
— -~

A.08-12-021 ALJ/TIM /jt2

Criterion 1; Live Fuel Moisture. The less moisture in living plants, the
higher the fire risk. SDG&E intends to use a live fuel moisture level of 75% or
less as one of the five criteria for initiating a power shut-off event.” SDG&E will
obtain measurements of live fuel moisture from Cal Fire and the United States
(U.S.) Forest Service.

Criterion 2; Non-Living Fuel Moisture. The less moisture in dead
vegetation, the higher the fire risk. SDG&E intends to use a non-living fuel
moisture level of 10% or less as the second criterion for initiating a power
shut-off event.'° Measurements of this criterion are made hourly at Remote
Automatic Weather Stations (RAWS) operated by Cal Fire, the U.S. Forrest
Service, and the U.S. Bureau of Land Management.

Criterion 3: Relative Humidity. The risk of wildfires is inversely

 

proportional to the amount of moisture in the air, also known as relative

humidity.” The lower the relative humidity, the higher the fire risk. SDG&E
intends to use a relative humidity of 20% or less as the third criterion for
initiating a power shut-off event. Measurements of relative humidity are readily
available from RAWS.

Criterion 4; Red Flag Warning. The risk of wildfires increases when there

is low humidity, high winds, and/or dry lightning. The National Weather

 

15 Live fuel moisture is the amount of moisture, expressed as a percentage of weight, in
a living fuel sample compared to that sample when oven dry.

16 Non-living fuel moisture is the amount of moisture in a non-living wood dowel
expressed as a percent of the dry weight of that wood.

17 Relative humidity is the ratio of actual moisture in a given volume of air at a given
temperature compared to the total amount of moisture that volume of air could hold.

-13-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 17 of 76
o~- ww

A.08-12-021 ALJ/TIM/jt2

Service declares a “Red Flag Warning,” its highest fire alert, when any of the

following conditions are forecasted:

e Relative Humidity is 10% or less (for a duration of 10 hours or
more) with no associated wind criteria.

e Relative Humidity is 15% or less, with sustained winds of
25 mph or more and/or frequent gusts of 35 mph or more (for
duration of 6 hours or more).

e Dry lightning that is not accompanied by enough precipitation
to significantly wet fuels that are critically dry.

SDG&E plans to use Red Flag Warnings for low humidity and/or high
winds, but not dry lightning, as the fourth criterion for initiating a power
shut-off event.

Criterion 5: High Winds. High winds are a significant fire hazard for
power lines. High winds can topple utility poles, detach power lines, blow
flammable debris onto power lines, and cause trees to fall onto power lines.
Power-line fires that occur during high winds spread faster and are more
difficult to extinguish.

SDG&E intends to use wind speed as the final criterion for initiating a

power shut-off event. The criterion is sustained winds of 35 mph, or gusts of
55 mph accompanied by sustained winds of 30 mph.'® These wind speeds are at

10 meters above ground level, which corresponds to the top of utility poles.

However, the actual measurements of wind speeds will be made by the RAWS at

 

18 Wind speeds are measured at RAWS and are reported once per hour. The reported
sustained wind speed is the average wind speed during the ten-minute interval prior
to the hourly report. The reported maximum gust speed is the maximum wind
speed recorded for any six-second interval since the prior hourly report.

-14-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 18 of 76
-_ a

A.08-12-021 ALJ/TIM/jt2

six meters above ground level. SDG&E estimates that wind speeds at 6 meters
are 15% less than wind speeds at 10 meters. The wind-speed criterion at
6 meters, where the actual measurements will be made, is sustained winds of

30 mph, or gusts of 48 mph accompanied by sustained winds of 25 mph.

6.6.2. Re-Energization of Power Lines
After SDG&E shuts off power, SDG&E will not re-energize until sustained

winds drop to 25 mph or less for two hours and the affected power lines have
been visually inspected to ensure that it is safe to re-energize. SDG&E will
monitor weather data to determine when inspections can begin.

If requested by an outside agency, SDG&E will re-energize prior to
sustained winds staying at 25 mph or less for two hours, but only after SDG&E
has deemed it safe to re-energize. SDG&E anticipates the process of
re-energizing its lines, including inspections, could take up to two hours.

6.6.3. Power Shut-Off Areas

SDG&E’s Power Shut-Off Plan applies to all circuits with overhead
facilities that pass through regions designated by SDG&E as “Highest Risk Fire
Areas.” In general, these are areas with a high fuel load and strong winds. The
geographic areas served by the circuits that are included in the Power Shut-Off
Plan are called “Potential De-Energization Areas” (referred to hereafter as
“Power Shut-Off Areas”). The Power Shut-Off Areas extend beyond the Highest

Risk Fire Areas because circuits do not stop at the boundaries of these regions.

-15-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 19 of 76
a —_

A.08-12-021 ALJ/TIM/jt2

There are 17 Power Shut-Off Areas. Each Area is associated with its own

RAWS that is located in or near the Area, for a total of 17 RAWS.”” Appendix A
of today’s decision contains a map that shows the 17 Power Shut-Off Areas and
the 17 RAWS. There is some overlap of Power Shut-Off Areas. Thus, individual
customers may be in two or more Power Shut-Off Areas.

SDG&E will be able to turn off power in each Power Shut-Off Area
individually.” SDG&E believes it is extremely unlikely there will be a need to
shut off power to all 17 Areas simultaneously. Should the need to shut off power
occur, SDG&E believes it will be limited to only a few Areas, which will

minimize the number of people affected by an outage.

6.6.4. Number of Affected People and Customers
SDG&E estimates there are 59,130 electric customers (meters) and 129,976

people living in the Power Shut-Off Areas, or about 4% of the total electric
customers and population served by SDG&E. In addition, there are
approximately 160 SCE customers served by SDG&E "fringe area circuits” who
may be subject to SDG&E’s Power Shut-Off Plan. SDG&E and SCE are taking

steps to ensure inter-utility coordination on this matter.

 

19 The RAWS monitor and automatically report three of the five criteria used by
SDG&E’s Power Shut-Off Plan. The two criteria that are not monitored by the RAWS
are (1) the Red Flag Warnings declared by the National Weather Service, and (2) live
fuel moisture, which is provided periodically by Cal Fire and the U.S. Forrest Service.

20 There is some overlap between Power Shut-Off Areas. Consequently, shutting off
power in one Area could affect another Area to the extent the two Areas overlap.

-16-
Case 3:14-cr-00175-WHA. Document 1006-14 Filed 02/06/19 Page 20 of 76
r= w—

A.08-12-021 ALJ/TIM/jt2

The following table shows the estimated number of customers (meters)

and people (residents) subject to the Power Shut-Off Plan in 2009, broken down
by the 17 Power Shut-Off Areas.

 

Number of Meters and Residents in Power Shut-Off Areas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Area by Total Residential | Commercial | Industrial
RAWS Name Meters Meters Meters Meters Residents
Alpine 18,566 15,615 2,943 8 42,205
Ammo Dump 1,736 1,139 597 0 3,289
Bell Canyon 68 7 56 5 81
Cameron 4,231 3,363 865 3 7,908
Camp Elliott 2,882 2,565 317 0 8,199
Descano 8,436 6,806 1,624 6 17,089
Goose Valley 18,027 15,136 2,885 5 45,580
Julian 3,294 2,393 ‘901 0 4,001
Mount Laguna 286 226 60 0 391
Oak Grove 640 394 246 0 1,272
Palomar 1,310 . 885 424 1 1,126
Pine Hills 2,387 1,659 728 0 3,706
Potrero 2471 1,890 581 0 5 A423
Ranchita 1,116 747 369 0 1,802
San Miguel 2,298 1,977 321 0 6,119
Talega 19 0 17 2 19
Valley Center 13,886 10,815 3,062 9 29,932
Total 1 81,653 } 65,617 15,996 39 178,142 1

 

 

 

 

 

 

 

Note 1: Due to overlapping Areas, the sum of the meters in individual Areas
(81,653) is greater than the total meters (59,130), and the sum of the residents in

individual Areas (178,142) is greater than the total residents (129,976).

 

SDG&E has identified approximately 902 Medical Baseline customers in

the Power Shut-Off Areas. Of these, 590 require life support equipment. There

-17-

 
Case 3:14-cr-O01 724A Document 1006-14 Filed 02/26/19 Page 21 of 76

A.08-12-021 ALJ/TIM/jt2

are also approximately 5,700 customers in the Power Shut-Off Areas who
participate in the California Alternative Rates for Energy (CARE) program.

Some customers will be removed from the Power Shut-Off Plan in 2009
due to a project that is currently underway to place certain overhead power lines
underground. When the project is complete, it will remove approximately 2,300
customers from the Power Shut-Off Plan, including 14 water pumping stations,
leaving 56,830 customers affected by the Plan.

SDG&E estimates that the duration of power shut-off events will range
from 12 to 72 hours, and that the average number of residents affected by each
event will be 18,600. This estimate of residents excludes approximately 160 SCE
customers (meters) subject to SDG&E’s Power Shut-Off Plan.

6.6.5. Customer Education

SDG&E believes it is important for customers to understand the Power
Shut-Off Plan so they can prepare for power shut-off events before they occur.
To this end, SDG&E has mailed information packets to all customers in the
Power Shut-Off Areas. The package included a cover letter, program fact sheet,
list of frequently asked questions, map of the impacted areas, a guide for
developing an emergency plan, an unplanned outage fact sheet, a portable
generator fact sheet, and a customer contact form. SDG&E will continue to mail
a package annually to customers in Power Shut-Off Areas that contains the

previously identified information.

-18 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 22 of 76
—_ —

A.08-12-021 AL]/TIM/jt2

SDG&E will survey its Special Needs Customers” to ascertain each
customer's readiness for a power shut-off event and any transportation needs
they may have. Special Needs Customers with mobility restrictions who cannot
remain in their homes without electricity (as identified through customer
surveys) will be provided round trip transportation to appropriate facilities.
Similarly, customers with special needs for diet, medication, and medical
equipment will be provided round trip transportation to acute care facilities or
hospitals in accordance with their needs and insurance restrictions. All
transportation will be at SDG&E’s expense.

SDG&E has made significant outreach efforts to Essential Customers, i.e.,
customers who provide services that are essential to public health, safety, and

welfare. SDG&E defines Essential Customers as including the following:

A. Fire, police, and prison facilities.

B. Lighting for streets, highways, and other public areas.

C. National defense agencies.

D. Hospitals and convalescent homes.

E. Public, private, and municipal utilities that provide services
that are essential for public health and safety (i.e., electric,
gas, water, communication, and sewage disposal utilities).

F. Public transportation.

Radio and broadcasting stations that transmit emergency
information.

 

21 SDG&E defines Special Needs Customers as those who participate in the Medical
Baseline Allowance and/or Life Support programs.

-19-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 23 of 76
on on

A.08-12-021 ALJ/TIM/jt2

H. Residential customers who use medical life support
equipment.

I. Schools K-12."

Essential Customers are not exempt from the Power Shut-Off Plan. Due to
the nature of their loads, most Essential Customers are prepared to operate
during outages. For example, hospitals and skilled nursing facilities have
back-up generation to support critical load for 12 to 72 hours.

SDG&E has contacted all Essential Customers in the Power Shut-Off Areas
to discuss the Power Shut-Off Plan. SDG&E will continue to contact all Essential

Customers prior to each fire season to help them plan for power shut-off events.

6.6.6. Customer Notice of Power Shut-Off Events

SDG&E will attempt to provide all customers with two notices when a
power shut-off event appears likely. The first notice will occur at approximately
four to six hours prior to the forecasted shut-off event. SDG&E will use its
outbound dialer system to send telephone alerts to affected customers. The
outbound dialing system can make more than 20,000 calls per hour, including
calls to communications devices commonly used by persons with hearing,
speech, and/or vision disabilities. The first notice will indicate that high fire risk

conditions are forecast to occur, that SDG&E may shut off power, and that

customers should prepare for a power shut-off event.

 

22 SDG&E treatment of schools as Essential Customers is limited to customer education
and notice. SDG&E does not treat schools as Essential Customers with respect to
SDG&E’s proposed tariff provisions for demand normalization, critical peak pricing,
and demand response.

-20-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 24 of 76
n—__ nn

A.08-12-021 ALJ/TIM/jt2

. The second notice will occur two to three hours prior to the forecasted
shut-off event. This second notice will have a more urgent tone about the need
to prepare for the expected shut-off event. If the forecast changes and SDG&E
determines that a power shut-off event is no longer likely, SDG&E will use its
outbound dialer system to notify customers.

Essential Customers will be notified at the same times as other customers,
but through phone calls and e-mails consistent with the individual customer
preferences. SDG&E will also alert the Red Cross and 2-1-1 when a shut-off
event is forecasted.

It is possible that the first forecast that SDG&E receives indicates a shut-off
event could occur in three hours or less. In this situation, only one notice will be ©
provided. In the unlikely event that a shut-off event occurs with no warning,
SDG&E will notify customers.as soon as practicable. Customers with

functioning land lines or registered cell phones will receive a call.

6.6.7. Mitigation of Adverse Impacts on Customers
SDG&E acknowledges that shutting off power imposes hardships on

customers, particularly low income customers and customers with medical
needs. SDG&E will implement a variety of measures to mitigate the hardships,
such as providing advance warning of an impending shut-off event whenever
possible so customers can prepare; providing $250 debit cards to customers
participating in the CARE and/or Medical Baseline programs; opening shelters
in the areas where power is shut off: and transporting customers who depend on
life support equipment to appropriate medical facilities when a shut-off event is
declared.. SDG&E does not request additional funding in rates for these
mitigation efforts in 2009.

-21-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 25 of 76
~~ ~~

A.08-12-021 ALJ/TIM/jt2

SDG&E will contact all impacted Special Needs Customers in person or by
telephone to discuss their emergency readiness and medical transportation needs
in the case of a power shut-off event. Because Special Needs Customers are
recertified bi-annually, SDG&E will use this opportunity to again discuss their
emergency readiness and medical transportation needs. Once the power shut-off
event is over and the Special Needs Customers are back home, there will be an
in-person visit by an SDG&E employee to deliver assistance, followed by a
live-person phone call to discuss the service level and overall experience.

SDG&E also recognizes that shutting off power will prevent the Water
Districts from using many of their electric-powered pumps, which could disrupt
the supply of water used to fight fires. To mitigate this adverse impact, SDG&E
will procure a pool of six portable backup generators (four 400 kW and two
750 kW) that can be dispatched to the Water Districts during power shut-off
events. The six portable generators are intended to support 20 critical pump ©
stations with loads of 100 kW or greater. SDG&E will install and own the wiring
and permanent electric transfer safety switches at these 20 facilities. The total
estimated cost of the six generators and wiring is $3.9 million.”

If more than six generators are needed to provide water for fire-fighting

purposes, SDG&E will re-energize any part of its system if ordered to do so by

 

3 At the all-party meeting held on July 6, 2009, SDG&E stated that it would procure a
pool of 31 portable generators. Six would be for the Water Districts, ten for
evacuation centers, and 15 for schools. SDG&E also proposed to pre-wire 110 sites to
accept the portable generators. Ten of these sites would be evacuation centers, 20
sites would be critical pump stations, and the remainder would be schools. SDG&E
did not state who will ultimately pay for the generators and wiring. (Reporter's
Transcript, pp. 39-40.)

-22-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 26 of 76
= on

A.08-12-021 ALJ/TIM/jt2

the incident commander. For example, if all six generators have been deployed
to Water District facilities and additional Water District pump stations need to be
brought on line at locations that remain de-energized, SDG&E could re-energize
the circuit(s) serving the pump stations after conducting a safety inspection.

SDG&E is willing to own and maintain a pool of six generators for a
two-year period. SDG&E believes that two years is enough time for the Water
Districts to procure and install emergency back-up generation they should have
for any of a number of emergency situations.

SDG&E does not intend to procure a pool of portable generators or install
wiring for critical pump stations with a load of less than 100 kW. SDG&E
believes that back-up generators for loads of less than 100 kW should be the
responsibility of the individual Water Districts.

6.6.8. Cost of the Power Shut-Off Plan
.SDG&E states that the costs for its Power Shut-Off Plan will depend on the
frequency and scope of shut-off events. Assuming two events per year, the
annual costs will be in the range of $7 - $11 million. Startup costs will be in the
range of $14 - $24 million.* These estimates do not include any costs that result

from Commission requirements that are adopted in this proceeding. SDG&E

does not seek ratepayer funding for costs incurred in 2009.”

 

24 At the all-party meeting held on July 6, 2009, SDG&E stated that its startup costs
would be in the range of $24 - $36 million. (Reporter’s Transcript, pp. 39 - 40.)

*° SDG&E does not state if or when it will request ratepayer funding of costs incurred
in 2010 and future years.

_ -23-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 27 of 76

A.08-12-021 ALJ/TIM/jt2

The above costs for the Power Shut-Off Plan are incremental to normal
operating and maintenance costs and do not include other expenses for SDG&E’s

Community Fire Safety Program such as system hardening.

7. Review of SDG&E’s Power Shut-Off Plan

7.1. Position of the Parties

7.1.1. SDG&E

SDG&E asserts that its Power Shut-Off Plan is needed to address the
serious fire danger that occurs when strong Santa Ana winds blow across
SDG&E’s service territory. The severity of the danger is demonstrated by the
firestorms of October 2003 and October 2007. In October 2007, Santa Ana winds
reportedly caused SDG&E’s overhead power lines to ignite the Witch Fire, the
Guejito Fire, and the Rice Fire.*® The Witch Fire and Guejito Fire combined into a
single wildfire that burned 197,990 acres and 1,624 buildings (including 440
homes), and killed two people. The Rice Fire burned 9,000 acres and
248 buildings (including 240 homes). There were no deaths. SDG&E is
concerned that failure to shut off power during severe conditions could lead to
firestorms like those in 2003 and 2007.

SDG&E used historical data to “backcast” the number of times it would
have shut off power had its Power Shut-Off Plan been in effect in prior years.

The following table lists the backcast of shut-off events, with an “event” defined

 

6 The Commission is currently investigating the Witch Fire and Guejito Fire in
Investigation (I.) 08-11-006 and the Rice Fire in 1.08-11-007. Today’s decision does not
prejudge any issues being addressed in those Investigations.

«= 24.
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 28 of 76

A.08-12-021 ALJ/TIM/jt2

lan

as any calendar day in which power would have been shut off. A single calendar

day in which power is shut off at multiple locations is counted as one event.

 

Backcast of Power Shut-Off Events During Red Flag Warnings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Event Date/ Vegetation Fuel Moisture] Relative |Sustained Wind or| Duration | # Meters/
Time RAWS | Non-Living | Living | Humidity | Gusts @6 Meters | (Hours) | # of People
At 6 meters
e Sustain > 30 mph,
<10% < 75% < 20% or
e Sustain > 25 mph
+ gusts > 48 mph
Event 1
2/9/02 5 ° Sustain 26 mph 4,231/
@ 1500 Cameron Note 1 71% 12% Gusts 48 mph 24 hours 10,587
2/9/02 ° 3 3 Sustain 27 mph 8,436/
@ 2230 Descanso 4% 71% 11% Gusts 59 mph 18 hours 21,299
Event 2
2/10/02 ° 5 ° Sustain 28 mph 18,566/
@ 0050 Alpine 5% 71% 7% Gusts 52 mph 13 hours 48,078
2/10/02 0 ° Sustain 26 mph 2,471/
@ 0410 Potrero Note 1 71% 10% Gusts 53 mph 12 hours 6,043
Event 3
2/25/02 | Ammo 6 6 Sustain 37 mph 1,736/
109 3h
@ 1720 Dump 10% 58% % Gusts 37 mph ours 3,889
Event 4
1/5/03 | Ammo ° ° ° Sustain 33 mph 1,736/
@ 2320 Dump 6% 74% 12% Gusts 45 mph 11 hours 3,889
Event 5
1/6/03 Bell 6 ° ; Sustain 38 mph 68/
@ 0130 Canyon 7% 74% 7% Gusts 62 mph 7 hours 81
1/6/03 ° ° ° Sustain 36 mph 19/
@ 0220 Talega 0% 74% 8% Gusts 39 mph 7 hours 19
Event 6
1/7/03 Bell , . 3 Sustain 38 mph 68/
@1220 | Canyon 7% 74% 20% Gusts 65 mph 3 hours 81

 

-25-

 
Case $:14-cr-O0173QNHA Document 1006-14 Filed 024Q6/19 Page 29 of 76

A.08-12-021 ALJ/TIM/jt2

 

Backcast of Power Shut-Off Events During Red Flag Warnings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Event Date/ Vegetation Fuel Moisture] Relative [Sustained Wind or| Duration | # Meters/
Time RAWS | Non-Living | Living | Humidity | Gusts @6 Meters | (Hours) | # of People
At 6 meters
¢ Sustain > 30 mph,
<10% <75% < 20% or
¢ Sustain > 25 mph
+ gusts > 48 mph
Event 7
10/26/03 ° ° Sustain 27 mph 8,436/
@ 1230 Descanso Note 1 64% 4% Gusts 56 mph 6 hours 21,299
Event 8
12/16/04! Ammo 0 ° ° Sustain 34 mph 1,736/
@1820 | Dump 4% 66% 18% | “Gusts39mph | PRours | 3 390
12/16/04 ° 3 , Sustain 26 mph | 4,231/
@ 1500 Cameron 6% 66 0 18% Gusts 50 mph 3 hours 10,587
Event 9
12/24/04 ° ° ° Sustain 28 mph 4,231/
@ 0900 Cameron 7% 66% 4% Gusts 49 mph 5 hours 10,587
| Event 10
2/8/06 Bell ; 3 3 Sustain 29 mph | 68/
6 h
@ 0630 | Canyon 2% 72% 4% Gusts 48 mph 17 hours 81
Event 11
11/30/06 | Ammo 0 ° ° Sustain 31 mph 1,736/
@ 0520 Dump 9% 58% 8% Gusts 37 mph 3 hours 3,889
Event 12
10/21/07) Ammo ° 5 ° Sustain 30 mph 1,736/
@ 2222 Dump 9% 66% 7% Gusts 35 mph 38 hours 3,889
10/21/07 3 3 3 Sustain 28 mph 4,231/
@ 2303 Cameron 0% 66% 9% Gusts 51 mph 18 hours 10,587
10/21/07 3 ° 3 ‘Sustain 26 mph 8,436/
@ 1933 Descanso 3% 66% 10% Gusts 52 mph 28 hours 21,299
10/21/07} Goose ° ° ° Sustain 29 mph 18,027/
@2058 | Valley B% 66% 8% Gusts 50mph | PPOUrs | 46 boa
10/21/07 ° 6 ° Sustain 27 mph 2,471/
@1014 Potrero 0% 66% 8% Gusts 51 mph 49 hours 6,043

 

-26-

 
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 30 of 76
-_“«

a

A.08-12-021 ALJ/TIM/jt2

 

Backcast of Power Shut-Off Events During Red Flag Warnings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Event Date/ Vegetation Fuel Moisture! Relative [Sustained Wind or| Duration | # Meters/
Time RAWS | Non-Living | Living | Humidity | Gusts @6 Meters | (Hours) | # of People
At 6 meters
¢ Sustain > 30 mph,
< 10% < 75% < 20% or
e Sustain > 25 mph
+ gusts > 48 mph
Event 13
10/22/07 Sustain 27 mph 18,566/
Al 7 % GQ o
@ 0653 pine 4% 66% 9% Gusts 51 mph 5 hours 48,078
10/22/07 , ° 3 ° Sustain 29 mph 3,294/
@ 0014 | Julian 6% 66% 15% Gusts 57 mph 30 hours 7,817
10/22/07} Valley ° 5 ; Sustain 26 mph 13,886/
@0313 | Center 6% 66% O% Gusts 50mph | 2°OUFS | 34 306
Event 14
10/14/08 ° ° 6 Sustain 30 mph 4,231/
@ 0403 Cameron 0% 73% 13% Gusts 40 mph 7 hours 10,587

 

 

Note 1: Data for the "Non-living Fuel Moisture" was not available at the RAWS at that time.
However, nearby RAWS reported data that met the criterion.

 

SDG&E’s backcast shows that power shut-off events would have occurred

14 times in the last eight years. The duration of the backcast events ranges from

3 hours to 49 hours, with an average of 13 hours.” Duration includes the time

that power is shut off due to exceeding the shut-off criteria plus the time

required for the inspection and restoration process. The number of customers

(meters) affected by each backcast event ranges from 68 to 35,746, with an

average of 9,475 customers. The number of residents (people) affected by each

 

”” The average duration of 13 hours is the resident-weighted average.

-27-

 
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 31 of 76
—_ ~~

A.08-12-021 ALJ/TIM/jt2

event ranges from 100 to 90,221, with an average of 23,826 residents. SDG&E
believes this information shows that an average shut-off event will be far less
disruptive to the public than the devastating firestorms that could occur if power
is not shut off.

SDG&E identified 167 fires from August 2003 through early 2009 that in
some way relate to its power lines. Most fires were insignificant. Of the 167
incidents, 13 are associated with high winds. SDG&E provided the following
information for each of the 13 wind-related power-line fires: (a) date the fire
started; (b) location; (c) size in acres; (d) injuries and/or property damage, if
known, (e) how the fire was ignited; (f) why the fire is associated with high
winds; and (g) whether shutting off power might have prevented the fire.

The information for (a) - (f) is provided in the following table. For (f),
SDG&E does not know the exact wind speed at the time of the fire. The rationale
for labeling a fire as wind related comes from incident reports for each fire. With
respect to (g) regarding whether the Power Shut-Off Plan might have prevented
the fire, SDG&E does not know for 10 of the fires because of a lack of data. In
three cases (Fire Event Nos. 2, 11, and 13 in the following table), SDG&E is

confident that all five criteria of its Power Shut-Off Plan were met.

- 28 -
Case S:14-cr-O0T 7S AWA Document 1006-14 Filed o2Qs/19 Page 32 of 76

A.08-12-021 ALJ/TIM/jt2

 

Historical Data for Wind-Related Power-Line Fires

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Date _ | Size in Injuries &
Event | Started Location | Acres | Property Damage Wind-Related Cause of. Fire
1 12/16/04 Wynola 5 None noted Power line down from heavy winds
2 12/16/04 | Descanso 1 None noted Power line down from heavy winds
3 12/17/04 | Ramona 1 None noted Power line down from heavy winds
Tree branch into power line from
4 2/19/05 Fallbrook 1 None noted high winds
Laguna Tree branch into power line from
5 2/7/06 Niguel 1 None noted high winds
Tree branch into power line from
6 6/27/06 Fallbrook 1 None noted high winds
Boulder .
7 10/27/06 Creek 2 None noted Power line down from heavy winds
Damage to bridge; | Power line down. High winds of
8 | 11/30/06 | San Ysabel 130 loss of pasture land | 40 mph w/ gusts to 60 mph
Camp
9 12/27/06 | Pendleton 3 None noted Power line down from heavy winds
Tree branch into power line from
10 | 3/3/07 Jamul 0.1 None noted high winds
Guejito, Extensive damage | Alleged contact w/conductor.
11 | 10/21/07 | San Pasqual | 197,990* & injuries* High winds observed in area.
Witch, Extensive damage Alleged arcing between power
12 |10/21/07 | Ramona | 197,990* & injuries* lines. Santa Ana winds in area.
Rice, Extensive damage | Alleged tree branch into power line
13. | 10/22/07 | Rainbow 9,472 & injuries from high winds

 

 

* Witch and Guejito acreage, injuries, and damage are aggregated.

 

SDG&E cautions that while past experience is instructive, future power

shut-off events and power-line fires may not follow historical patterns. SDG&E

anticipates there will be fewer power-line fires in the future due to its

Community Fire Safety Program and Power Shut-Off Plan.

-~29-

 
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 33 of 76
ae, a,

A.08-12-021 ALJ/TIM/jt2

SDG&E believes that the parties who oppose its Power Shut-Off Plan
overestimate the risk of fires being ignited by candles, barbeques, portable
generators, and other sources when SDG&E shuts off power. To illustrate the
small risk of fires from other sources, SDG&E cited statistical information
maintained by the State Fire Marshal that shows during the five-year period of
2003 - 2007 there were 55,636 equipment-related fires in all of California, of
which 71 were ignited by generators and 243 by grills, hibachis, and barbeques.

7.1.2. Opposition Parties
SDG&E’s Power Shut-Off Plan is opposed by the Alliance, AT&T, CCTA,

CFB, Cox, CPSD, CTIA, DRA, DisabRA, the School Districts, the Water Districts,
and UCAN (collectively, the “Opposition Parties”). They contend that SDG&E’s
Power Shut-Off Plan will eliminate one ignition source but create many others.
This is because customers without electricity will use other means for lighting
and cooking, such as candles, lanterns, fireplaces, barbecues, and camp stoves.
In addition, some customers may resort to providing their own power with
portable generators that are not maintained and/or operated properly. AT&T

notes that the U. S. Fire Administration has issued a warning about the fire

hazard posed by generators. **

The Opposition Parties assert that SDG&E has presented no evidence that
its Power Shut-Off Plan will reduce the overall risk of wildfires. Rather,
SDG&E’s Plan reduces one risk but increases others. The risk that is reduced is
the one for which SDG&E might be held liable - fires caused by its power lines.

The risks that are increased are those for which SDG&E would not be held liable.

 

28 www.usfa.dhs.gov/citizens/all_citizens/co/generator.shtm.

- 30 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 34 of 76
7 on

A.08-12-021 ALJ/TIM/jt2

The Opposing Parties note that SDG&E has identified 13 power-line fires
since 2003 that are linked to high-wind events, but only three of these fires would
have been prevented had its Power Shut-Off Plan been in effect at the time. The
Opposing Parties question the benefit of shutting off power 13 times to prevent
three fires. CCTA opines that the three fires could have been prevented by better
maintenance, making SDG&E’s Power Shut-Off Plan unnecessary.

The Alliance and CPSD contend that SDG&E has selected a wind-speed
criterion that is too low, which will cause needless power shut-off events. They
state that SDG&E is required by General Order 95 to design, construct, and
maintain power lines that can withstand wind speeds well in excess of SDG&E’s
wind-speed criterion.

Finally, the Opposing Parties believe that the Power Shut-Off Plan will
impose many significant costs, burdens, and risks on customers and
communities in the areas where power is shut off. They argue that SDG&E has
not conducted a cost-benefit analysis of the claimed benefits of its Power
Shut-Off Plan versus the many adverse impacts. These adverse impacts are
summarized below.

Disruption of Communications Networks. Communications providers
rely on commercial power to provide landline telephone service, cable TV,
internet, and wireless telephone service. Network facilities located in the Power
Shut-Off Areas can function when commercial power is shut off by using onsite
backup batteries and generators, but service could start to fail for many
customers after 4 - 12 hours as batteries are exhausted and generator fuel is
consumed. To keep networks functioning, the exhausted batteries would need to
be replaced with fresh batteries or portable generators, and the generators would

need to be refueled. This could become a herculean task during a widespread

-3] -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 35 of 76
on nm

A.08-12-021 ALJ/TIM/jt2

and prolonged power shut-off event, as there are hundreds of sites in the Power

Shut-Off Areas where backup power would be needed to keep communications

networks functioning.” Communications providers are concerned that if backup
generators are not installed or refueled in time due to distance, terrain, traffic,
blocked roads, or other obstacles, customers could lose communications services,
including copper-based landline service, cable TV service, internet service,
and/or wireless service.

Communications providers estimate they will incur significant costs to
respond to power shut-off events. The actual costs will vary depending on how
widespread the shut off is, how long it lasts, and other factors. They will also
lose an unknown amount of revenue if service is disrupted.

Loss of Communications at Customer Premises. Even if communications
networks continue to function during a power shut-off event, the loss of power
at customers’ premises could cause many customers to lose access to
communications services. For example, AT&T provided information that shows
approximately 37% of households use only cordless phones for their landline
service. Cordless phones rely on commercial power at customers’ premises and
are not usually sold with back-up batteries. Asa result, thousands of households
could be without landline service during a power shut-off event. Some of these
households may have cell phones, but they might not be able to recharge cell

phone batteries when power is shut off.

 

29 AT&T alone has hundreds of remote terminals in the Power Shut-Off Areas where
calls carried by its landline network are aggregated and disaggregated. These
remote terminals collectively serve tens of thousands of lines, and have an industry
standard of about eight hours of battery backup.

32.
Case 3:14-cr-00172aWHA Document 1006-14 Filed 02/6/19 Page 36 of 76

A.08-12-021 ALJ/TIM/jt2

Customers who subscribe to cable voice services receive a modem with
battery back-up for up to eight hours. Voice service will be lost after eight hours.
Many residents rely on broadband internet for “over-the-top” phone
service (e.g., Vonage, Skype, and MagicJack). However, desktop computers will

not function without power, and laptop computers will be unable to access the
internet because the Wi-Fi modems that connect laptops to the internet will be
without power. Only those customers who subscribe to wireless data services
will be able to access the internet with a laptop, but only if the wireless networks
are functioning and only for as long as laptop batteries hold out.

Large communications customers such as government agencies, financial
institutions, and hospitals are often served by on-site equipment rooms with
battery backup for short outages. These equipment rooms usually cannot
accommodate portable generators. SDG&E estimates there are about 10,930
commercial customers in the shut-off area. Extended outages could force many
commercial customers to curtail or halt their operations.

Public Safety Impacts of Degraded Communications. The loss of
communications caused by a power shut-off event would adversely affect public

health, safety, and welfare. These adverse impacts include:

e The loss of communications would occur during periods of
high fire risk. Residents may not be able to call 911 to report
fires. The delayed reporting of fires could allow fires to escape
initial attack and spiral out of control.

e Residents may not be able to call 911 to report crimes, medical
emergencies, and vehicle accidents. The delayed response to
emergencies of all types poses a serious risk to lives and public

‘safety in general.

e First responders may not be able to communicate with each
other or the public via cell phones. The inability of first

- 33 -
Case $:14-cr-001 724A Document 1006-14 Filed 02/06/19 Page 37 of 76

A.08-12-021 ALJ/TIM/jt2

responders to communicate effectively could impede
coordinated and timely responses to emergencies.

¢ Residents may not be able to receive emergency information
such as evacuation notices disseminated through reverse 911.

e¢ Health monitoring services and security services that rely on
telecommunications may not function. Many seniors and
persons with disabilities may not be able to use their “lifeline”
emergency button when power is shut off.

Loss of News and Information. Government agencies depend on
television and the internet to disseminate emergency information. During the
2003 and 2007 firestorms, television and internet media provided around-the-
clock coverage of events and disseminated emergency information to residents
throughout the area. SDG&E’s Power Shut-Off Plan could cut off this important
source of emergency information, since most televisions and computers will not
work without external power.

Customers with Disabilities. Shutting off power for an extended period
would impose a number of hardships on people with disabilities. First, many
people with disabilities depend on electric-powered devices. If power is shut off,
people who use electric wheelchairs will find their mobility limited once the
batteries run down. People with hearing or vision disabilities who rely on
specialized communications equipment will not be able to communicate with the
outside world.*° People who take medications that must remain refrigerated

may be forced to leave their homes in order to find a location with refrigeration

 

3° DRA reports that most of the equipment provided by the Deaf and Disabled
Telecommunications Program needs external power to operate.

-34-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 38 of 76
~— on

A,08-12-021 ALJ/TIM/jt2

facilities. Similarly, people with medical conditions that require them to
maintain their environment at a certain temperature may have to evacuate
because the loss of power makes temperature control impossible.

Second, SDG&E estimates there are 902 Medical Baseline Customers in the
Power Shut-Off Areas, including 590 customers who rely on life support
equipment. Many of these individuals will have to evacuate if there is an
extended outage. Because these people have serious medical conditions, any
evacuation creates some risk.

SDG&E plans to offer free transportation to medically fragile customers if
a power shut-off event is called. However, any care provided at the hospital or
other medical facility would be the customers’ responsibility. This will result in
hefty medical bills for the customers or their insurance providers.

Third, people with disabilities rely on communications services to stay in
contact with caregivers and other essential resources. If an outage occurs, many
people with disabilities will need additional assistance. Any breakdown in
communications places people with disabilities at risk of having health and
medical needs go unmet.

Finally, disabled people are disproportionately low-income and can ill
afford the costs of purchasing provisions for power shut-off events, such as
landline phones, flashlights, coolers, spare batteries, and backup generators.
Consequently, SDG&E’s Plan will force many customers with disabilities to_
evacuate their homes and incur the costs and inconvenience that such evacuation
entails, Even if some disabled persons could afford a generator, they may not be
able to operate it due to mobility or vision impairments.

Adverse Impact on Schools. There are 65 public elementary schools,

middle schools, and high schools in the Power Shut-Off Areas that serve

35 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 39 of 76

A.08-12-021 ALJ/TIM/jt2

approximately 19,867 students. None of these schools has backup power. All the
affected schools use phone systems that need external power to operate.

During a power shut-off event, the schools affected by the event will be
without internet, television, and phone service, which creates health and safety
issues on three fronts. First, if a student is seriously hurt during an outage, the
school may not be able to contact emergency services in a timely manner.
Second, if there is an emergency outside of the school, such as a major wildfire,
the school may not receive timely warning, thereby compromising the school’s
ability to protect children and staff. Third, schools without power may not be
able to meet health and safety requirements, such as providing water from wells,
lighting, and air conditioning. The School Districts estimate that it would cost
several million dollars to prepare for power shut-off events.

The School Districts are very concerned about the loss of Average Daily
Attendance (ADA) funding from the State, which is the main source of funds for
the School Districts. If a lengthy power shut-off event occurs, schools may have
to cancel school days, causing a loss of ADA funds. The Education Code
provides for waivers of ADA requirements if an emergency is established to the
satisfaction of the State Superintendent of Public Instruction. The School
Districts are worried that a power shut-off event might not be deemed an
emergency, resulting in a loss of ADA funds.

Adverse Impact on Water Supply. The Water Districts have 39 “critical
pump stations” in the Power Shut-Off Areas that do not have backup power.
These pump stations provide water to tens of thousands of customers and for fire ©
fighting purposes. If SDG&E shuts off power, the supply of water in the areas
served by the affected critical pump stations will be limited to whatever is on

hand in tanks and small reservoirs. If a fire breaks out, the heavy demand for

- 36 -
Case 3:14-cr-001 79QVHA Document 1006-14 Filed o2/Q6/19 Page 40 of 76

A.08-12-021 ALJ/TIM/jt2

water to fight the fire could exhaust the available supply within hours. The lack
of water to fight fires could be disastrous, as the fires would be occurring during
periods of high fire danger (i.e., when winds are high, humidity is low, and
vegetation is dry).

The Water Districts estimate that it would cost $8 million to install backup
generators and associated wiring at the 39 critical pump stations. They also state
that SDG&E’s proposal to procure a pool of six portable generators for use by the
Water Districts during power shut-off events is insufficient. SDG&E’s backcast
shows that during the October 2007 firestorm, SDG&E would have shut off
power to more than 30 critical pump stations simultaneously.

Adverse Impact on Sewage Service. Several of the Water Districts
provide sewer service. In order to avoid spills or unlawful discharges, the Water
Districts will need to rent generators during power shut-off events to keep sewer
facilities operating.

Costs to Prepare for a Power Shut-Off Event. Customers could incur
significant costs to prepare for a power shut-off event. Such costs could include
the purchase of landline phones; flashlights and portable radios; extra batteries
for flashlights, radios, laptop computers, and communications devices; coolers to
store perishable foods and medications; candles, camp stoves, and lanterns; and
backup generators and fuel. |

Costs Incurred During a Power Shut-Off Event. Many customers could
incur significant costs due to a power shut-off event. Such costs could include
the rental of portable generators; lost business revenues; lodging and restaurant
costs for residents who leave the area while power is shut off; loss of refrigerated

foods and medicines; and general loss of public convenience.

- 37 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 41 of 76
a a

A.08-12-021 ALJ/TIM/jt2

Impacts on Low Income Customers. Low income customers might not be
able to afford the loss of refrigerated foods and medications, or to take actions to
mitigate the impacts of shut-off events, such as evacuating to a hotel, eating at
restaurants, or buying batteries, coolers, and generators.

Portable Generators. Customers without power may use portable |
generators to provide electricity for their appliances and lights. The use of
portable generators poses a fire risk for the reasons described previously, but
that is not the only hazard. UCAN states that owners of portable generators may
need to store 20 gallons of fuel on site in order to power a generator through a
shut-off event lasting 72 hours. If a wildfire passes through the property, the fuel
could explode with deadly consequences for residents and fire crews..

In addition, some residents may connect their generators to the electrical
wiring of their homes. If “do-it-yourselfers” do not disconnect their electrical
panels from the utility system, the generators would energize utility lines,
thereby nullifying SDG&E’s intent to reduce ignitions from power lines. This
would also pose a danger to utility employees because power lines would be
“hot” when the workers do not expect it.

Finally, generators emit dangerous levels of carbon monoxide (CO).

UCAN cites a study that shows portable generators were implicated in 96% of
poisonings from CO following hurricanes Charley and Jeanne in Florida in 2004.

Loss of Traffic Lights and Street Lights. Traffic lights and street lights
depend on commercial power. The loss of traffic lights and street lights during
power shut-off events would increase the risk of vehicle accidents, particularly at
night. Crash victims may not be able to summon help if the wireless network

has ceased functioning. The loss of traffic lights could also delay the arrival of

first responders to the scene of the accident or other emergency. If a general

- 38 -
Case 3:14-cr-00173aNVHA Document 1006-14 Filed 02/06/19 Page 42 of 76

A.08-12-021 ALJ/TIM/jt2

evacuation is declared due to an approaching wildfire, the lack of traffic signals
and street lights could slow the evacuation and place many lives at risk.

Hampering Evacuations. Shutting off power could hamper evacuation
efforts because customers might not receive timely notices to evacuate for the
reasons stated previously. In addition, elderly and disabled persons may not be
able to open their garage doors without electric garage door openers, trapping
them in their homes. Evacuations from homes at night will be slower and more
difficult without lights. Loss of power to traffic lights and street lights may
impede and disrupt evacuations. Loss of power to fueling stations might trap
evacuees without sufficient fuel in their vehicles.

_The October 2007 firestorm demonstrates that concerns about evacuating
during a power shut-off event are warranted. On October 21, 2007, the Witch
Fire started at 12:35 p.m. near the community of Ramona. If the Power Shut-Off
Plan had been in effect, SDG&E would have shut-off power to Ramona at

8:58 p.m. Sixteen minutes later, at 9:14 p.m., residents of Ramona received

reverse 911 calls to evacuate.*! Fortunately, power was on, and residents were
able to receive reverse 911 calls and to evacuate at night with the aid of lights in
their homes and on the streets.

Diversion of Public Safety Personnel. Shutting off power would divert
police and sheriff personnel from their primary missions. For example, officers
would need to direct traffic at intersections where traffic lights no longer

function until temporary stop signs could be set up. Police and fire department

 

31 Reporter’s Transcript of the all party meeting held on July 6, 2009, p. 47.

- 39 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 43 of 76

A.08-12-021 ALJ/TIM/jt2

personnel might have to drive longer distances to find gas stations with working
pumps to refuel emergency vehicles.

Police and sheriff personnel would be diverted at a time when many
burglar alarms and security lights would not function, providing increased
opportunity for criminal activity.

Loss of Economic Activity. Many businesses could not operate without
commercial power. For example, some retail businesses could not function
without scanners at checkout stands, gas stations could not pump fuel, and many
restaurants could not cook. Employees who rely on computers could not work.

Setting the Stage for Catastrophic Wildfires. The simultaneous
occurrence of the all of the above circumstances under high fire risk conditions
(e.g., loss of communications, lack of water, disruption of traffic, disabled and
elderly residents trapped in their homes, etc.) would increase the potential for

catastrophic wildfires.

7.1.3. SCE
SCE is the only party that supports SDG&E’s Power Shut-Off Plan. SCE

opines that shutting off power is better than running the risk of igniting
catastrophic fires like those that occurred in October 2003 and October 2007.

SCE does not currently have a power shut-off plan in effect. However, in
2003 SCE implemented a temporary program to shut off power to rural areas
where the Governor had declared a state of emergency due to the fire risk posed
by the large number of dead trees killed by bark beetles. The purpose of SCE’s
power shut-off program was to protect against the possibility of strong winds
causing dead, trees to fall onto its power lines and igniting a wildfire. The region
affected by SCE’s program had 34,500 customers (meters), and was dividend into

11 areas where power could be shut off independently from each other.

_ AQ -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 44 of 76

A.08-12-021 ALJ/TIM/jt2

SCE implemented its power shut-off program in 2003 on its own initiative
and obtained Commission authorization sometime later. SCE terminated the
program in August 2005, after the dead and diseased trees had been cleared from
the region. During the time SCE’s power shut-off program was in effect, SCE
shut off power one time. The shut-off occurred on October 26-27, 2003, in the
Idyllwild area. It affected approximately 4,000 customers and lasted 26 hours.
When SCE inspected its power lines prior to re-energization, it found six
locations where trees had fallen onto the lines. SCE views its program as a

success because it prevented what could have been a catastrophic wildfire.

7.2. Discussion

We will approve SDG&E’s Power Shut-Off Plan only if we are convinced
that the need to shut off power to protect public safety takes precedence over the
vital necessity of keeping power on. There is a strong presumption that power
should stay on. As the California Legislature recognized in § 330(g), “[rJeliable
electric service is of utmost importance to the safety, health, and welfare of the
state’s citizenry and economy.”

There are two threshold issues we must consider in deciding whether to
approve SDG&E’s Power Shut-Off Plan. The first issue is whether shutting off
power results in a net reduction in wildfire ignitions during hazardous fire
conditions. The second issue is whether the benefits of SDG&E’s Power Shut-Off
Plan outweigh the adverse impacts. If SDG&E’s Power Shut-Off Plan fails either
test, then SDG&E’s Application for Commission approval of its Plan should be
denied. SDG&E has the burden of demonstrating that its Power Shut-Off Plan

passes both tests.

41 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 45 of 76
— —

A.08-12-021 ALJ/TIM/jt2

7.2.1. Impact on the Number of Wildfires
We begin our analysis of SDG&E’s Power Shut-Off Plan by assessing

whether it will reduce the number of wildfires during periods of high fire
danger. There is no doubt that shutting off power eliminates the risk of power
lines igniting fires. However, the Opposition Parties have demonstrated that
shutting off power increases the risk of fires starting from sources other than
power lines. This is because people who do not have power in their homes will
light candles or lanterns when the sun goes down; will use barbeques and camp

stoves to cook food, especially when faced with the loss of costly groceries ina

freezer or refrigerator that is not receiving power; and will use fireplaces for
heat, light, and cooking. All of these actions create new ignition sources. In
addition, some customers may use portable generators to power their appliances
and homes. AT&T cites the following warning from the U. S. Fire

Administration regarding the fire hazard posed by generators:

Before refueling the generator, turn it off and let it cool. Fuel
spilled on hot engine parts could ignite.*°
UCAN notes that sparks from vehicles are responsible for 11.6% of fires.
Shutting off power could increase the number of miles driven by forcing people

in the areas where power is shut off to drive long distances to find restaurants

 

32 Customers with gas stoves and ovens will still be able to cook but many of these

customers will have to use matches to light the cooking fire. The use of matches
increases the risk of fire because explosive levels of gas could accumulate if
customers cannot light the stove or oven by the second or third try.

33" www.usfa.dhs.gov/citizens/all_citizens/co/generator.shtm.

34 UCAN Comments filed March 27, 2009, ped.

_42-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 46 of 76 .
a (=~

A.08-12-021 ALJ/'TIM/jt2

and retail stores where power is on so they can eat and buy groceries, batteries,
gasoline, and other necessities. The increased driving would exacerbate the risk
of vehicle-ignited fires.

The risk of customers igniting fires increases as the number of affected
customers increases and the length of the outage increases. SDG&E’s backcast
shows that SDG&E would have shut off power on October 22, 2007, to 35,746
meters serving 90,221 residents. The meter-weighted average duration of the
shut-off would have been 23.8 hours, or about one full day. We believe it is
likely that if SDG&E ever shuts off power to 90,211 residents for one full day, the
residents would collectively light tens of thousands of candles, lanterns, camp —
stoves, barbeques, and fireplaces, and turn on numerous portable generators.
This would present a significant risk of wildfire ignitions that could equal or
exceed the risk of ignitions from power lines.*®

The Alliance provided information that shows power-line fires constitute
about 3% of all wildfires and only 1% of significant wildfires (i.e., fires greater
than 100 acres) in Southern California.*° Thus, wildfires that are not started by
power lines constitute 97% to 99% of all wildfires. Anything that increases the
number of fires caused by sources other than power lines, even by a small

fraction, is a greater threat to public safety than the threat from power-line fires.

 

$° Fires started by any of these ignition sources could spread to nearby wildlands,
especially in Santa Ana wind conditions.

3° The Alliance’s Comments filed March 27, 2009, p. 10, and Appendix A, pp. 14, 16,
and 23. See also the Water Districts’ Comments filed April 19, 2009, p. 3.

~ 43 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 47 of 76
on —_—

A.08-12-021 ALJ/TIM/jt2

SDG&E provided no evidence or analysis that shows its Power Shut-Off
Plan will result in a net reduction in wildfire ignitions during periods of high fire
danger. SDG&E suggests that the threat of wildfire ignitions from sources other
than power lines will be reduced by its customer education efforts, which will
help customers to prepare for power shut-off events. We agree this will help to
some extent. Nevertheless, a significant and irreducible risk will remain. When
SDG&E shuts off power, customers will have to use alternative means to light
their homes at night, cook their food, and power their appliances, all of which
increases the risk of wildfire ignitions.

SDG&E downplays the threat of wildfire ignitions from other sources by
citing information from the State Fire Marshal that shows during a recent
five-year period there were 55,636 equipment-related fires in all of California, of
which 71 were caused by generators; 253 were caused by grills, hibachis,

barbeques, and charcoal lighters; and 347 were caused by fireplaces and

chimneys.*” SDG&E believes its education campaign will reduce what it views
as an already meager threat of wildfires from generators and other sources.

We see portable generators, grills, hibachis, barbeques, and fireplaces
(referred to hereafter as “other fire sources” or “other sources”) as a much more ~
serious fire risk than SDG&E. The information that SDG&E obtained from the

State Fire Marshal shows there were 671 fires caused by generators, grills,

 

37 SDG&E Comments filed June 30, 2009, p. 7, Fn. 3, citing a report titled “Fires by
Equipment Involved in Ignition, 2003-2007” prepared by the State Fire Marshall at
http:/ /osfm.fire.ca.gov/cairs/ pdf/firesbyeqinignition2003_07.pdf. SDG&E’s motion
to take official notice of this information pursuant to Rule 13.9 and Evidence Code
§§ 452(c) and 452(h) was granted by the assigned Administrative Law Judge (ALJ) in
a ruling issue on August 6, 2009.
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 48 of 76
~~ on

A.08-12-021 ALJ/TIM/jt2

hibachis, barbeques, fireplaces, charcoal lighters, and chimneys compared to 343
power-line fires.*® The reported number of fires from other sources does not
reflect the impact of SDG&E’s Power Shut-Off Plan because the Plan has never
been put into effect. For example, we would expect there would normally be
very few generator fires in SDG&E’s service territory because there would be
little need for SDG&E’s customers to use portable generators on a day-to-day
basis. However, if a power shut-off event occurs, then every affected customer
with a portable generator would have a need to use it. The number of people

using generators during a shut-off event may be significant, as SDG&E stated

that “a large number of people in the backcountry have portable generators.”

The upshot is that the risk of fires from other sources would be multiplied
manyfold during a power shut-off event, perhaps surpassing the risk of wind-
related power-line fires that the Power Shut-Off Plan is intended to address.”
In its comments on the proposed decision, SDG&E asserts that the data
from the State Fire Marshall shows that shutting off power will prevent many
types of fires besides power-line fires. For instance, the data shows that during
the five-year period of 2003-2007, thousands of fires were caused by electrical

appliances, wiring, transformers, and motors. During a power shut-off event,

 

38 It is important to keep in mind that the 671 fires from other sources and the 343
power-line fires are categorized as equipment-related fires. There is no information
on how many of these fires resulted in wildfires.

39 Reporter’s Transcript of the all party meeting held on July 6, 2009, p. 73.

4° As noted previously in today’s decision, wind is not a factor in most fires associated
with SDG&E’s power lines. This suggests that wind was not a factor in causing most
of the 343 power-line fires reported by the State Fire Marshall.

-45-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 49 of 76
am =~

A.08-12-021 AL]/TIM/jt2

none of these ignition sources would be capable of starting a fire, including:
soldering equipment (91 fires), power tools (138 fires), clothes dryers (1,058 fires),
dishwashers (84 fires), microwave ovens (167 fires), toasters and toaster ovens
(83 fires), electrical wiring (562 fires), electric distribution/ power transfer
equipment (155 fires), extension cords (76 fires), and fans (378 fires).

We agree that shutting off power will eliminate many sources of ignition
while the power is shut off. However, it is unclear to what extent, if any, there
will be a net reduction in the number ignitions. The timing of many activities
that require electric power — such as using dishwashers, clothes dryers, and
power tools — will simply be shifted to when power is on. Furthermore, it is
likely that when customers receive notice of a forecasted power shut-off event,
there will be a spike in the use of electric devices and appliances as customers
rush to prepare for the shut-off event (e.g., charging batteries and cell phones)
and complete activities that require power (e.g., cooking meals and washing

dishes and clothes) before power is shut off.*? These activities will increase the

number of ignition sources immediately prior to a shut off event.” If a fire were

 

*! SDG&E anticipates that Essential Customers will increase their use of electricity to
prepare for a noticed shut-off event. (Exhibit SDG&E-3, pp. JSV-17 - 19.) We believe
that many other customers will likewise need to increase their use of electricity to
prepare for a shut-off event. .

“2 It is possible that customers may use their appliances less efficiently in an effort to
prepare for a power shut off event that will likely last 12 to 72 hours (e.g., wash less
than a full load of clothes). The inefficient use of appliances could result in greater
use of appliances immediately before and after a power shut-off event and thereby
increase the number of appliance-related ignitions. Customer might also overload
their appliances in order to get as much done as possible before a shut-off event

Footnote continued on next page

- 46 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 50 of 76
a . ~~

A.08-12-021 ALJ/TIM/jt2

to ignite, it would occur at a time when the overall fire hazard is increasing
(i.e, when humidity is dropping and winds are becoming stronger).

SDG&E also argues in its comments on the proposed decision that its
Power Shut-Off Plan will not significantly increase the risk of generator-related
fires. SDG&E states there are more than 5,000 outages per year on its system,
and that its Plan will cause only one to two additional outages annually.

We are not persuaded by SDG&E’s argument. The 5,000 outages that
occur annually are not comparable, on average, to outages that will occur under
the Power Shut-Off Plan. Outages under the Power Shut-Off Plan will last far
longer than the typical outage. During the 10-year period of 1999-2008, the
average minutes of sustained outages per SDG&E customer was 101.62 minutes
per year, or less than two hours.® In contrast, outages under the Power Shut-Off
Plan will last 12 to 72 hours.

Given the relatively short duration of the vast majority of the 50,000
outages that have occurred over the last decade, it is likely that many customers
with generators may choose to wait out a typical outage based on their
experience that it will last only a few hours at most, rather than going through

the inconvenience of pulling their generators from storage, fueling them, turning

 

(e.g., washing more than a full load of clothes), which could increase the risk of
appliances sparking a fire.

43 See ALJ Ruling dated August 5, 2009, taking official notice of the System Average
interruption Duration Index pursuant to Rule 13.9 of the Commission’s Rules of
Practice and Procedure and California Evidence Code §§ 452(c) and 452(h). The
10-year annual average of minutes of sustained outages per SDG&E customer
includes the widespread and prolonged outages that occurred due to firestorms in
October 2003 and October 2007. (Response of SDG&E Response to Water and School
District Joint Motion for Offical Notice filed July 20, 2009, p. 6, Fn. 5.)

-47 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 51 of 76
a ~~

A.08-12-021 ALJ/TIM/jt2

them on, connecting appliances, and then returning the generators to storage
when the outage ends.

On the other hand, when SDG&E notifies customers of a forecasted outage
under its Power Shut-Off Plan, customers will know in advance that the outage

could last up to 72 hours because of SDG&E’s previous customer education

efforts.“ These circumstances lead us to conclude that outages under the Power
Shut-Off Plan will (1) spur much greater use of generators than typical outages,
and (2) significantly increase the risk of generator-related fires.

For the previous reasons, we find that SDG&E has not met its burden to
demonstrate that its Power Shut-Off Plan will reduce the overall number of
wildfires occurring during hazardous fire conditions. Based on the available

information, we conclude that it is more likely than not that SDG&E’s Plan will

increase the risk of wildfire ignitions during hazardous fire conditions.

7.2.2. Historical Data on Power-Line Fires

We next review the available historical data on wind-related fires ignited
by SDG&E’s power lines for insight on weighing the costs and benefits of
SDG&E’s Power Shut-Off Plan. SDG&E reports that its power lines have been

involved in 13 wind-related fires since August 2003. Ten of these fires were

 

44 SDG&E’s customer education for its Power Shut-Off Plan includes workshops and
advice for the safe installation, connection, and operation of generators, which .
indicates that SDG&E anticipates widespread use of generators during outages
under its Power Shut-Off Plan. (Exhibit SDG&E-3, page JSV-16 and Attachment A.)
Customers in power Shut-Off Areas may also be more likely to purchase generators
in the future to prepare for the possibility of lengthy outages under the SDG&E’s
Power Shut-Off Plan. The increased number of generators increases the risk of
generator-related fires during outages under the Power Shut-Off Plan as well as
during any of the other 5,000 outages that occur annually.

- 48 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 52 of 76
— ~~

A.08-12-021 ALJ/TIM/jt2

minor, burning a total of 145 acres. There were no injuries. Only one of the ten
fires caused property damage, which was limited to the loss of pasture land and
unspecified damage to a bridge.

The remaining three wind-related fires involving SDG&E’s power lines
occurred during the October 2007 firestorm. These were the Guejito, Rice, and
Witch Fires. All three were major wildfires. We are currently investigating the
causes of these fires in 1.08-11-007 and I.08-11-006.

SDG&E’s backcast of power shut-off events purports to show that if
SDG&E’s Power Shut-Off Plan had been in effect in prior years, it would have
prevented three of the 13 wind-related fires involving SDG&E’s power lines. The

three fires that would have been prevented are listed in the following table:

 

Fires That SDG&E Believes Would have
Been Prevented By Its Power Shut-Off Plan

 

 

 

 

 

 

Date Location Acres
12/16/04 Descanso 4
10/21/07 Guejito 197,990*
10/22/07 Rice 9,472

 

* Note: Includes the area burned in both
the Guejito and Witch Fires.

 

 

 

The Descanso Fire in the above table was a minor, 1-acre fire. The Guejito
and Rice Fires were major wildfires, the causes of which are currently being

investigated in I.08-11-007 and I.08-11-006, respectively. Until the investigations

-~ 49 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 53 of 76

in i,

A.08-12-021 ALJ/TIM/jt2

are complete, we cannot say whether SDG&E’s Power Shut-Off Plan would have
prevented these two fires.

It is important to recognize that SDG&E’s Power Shut-Off Plan would not
have prevented the Witch Fire, which was allegedly ignited by SDG&E’s power
lines on October 21, 2007.*° After it was ignited, the Witch Fire moved west and

merged with the Guejito Fire on October 22, 2009.7 The Witch Fire moved into
the Guejito area at the exact time that SDG&E would have shut off power to the
Guejito area under its Power Shut-Off Plan. This demonstrates that major
wildfires can occur in areas where power is shut off. As discussed in more detail
below, shutting off power in areas where major wildfires are burning creates
significant risks to public safety.
7.2.3. Shutting Off Power During Major Wildfires

SDG&E’s Power Shut-Off Plan does nothing to prevent wildfires started
by sources other than power lines, which constitute about 97% of all wildfires
and 99% of significant wildfires (i.e., fires greater than 100 acres) in Southern

California. The Cedar Fire in San Diego County during the October 2003

 

4S SDG&E acknowledges that the “role power lines played in [the Witch, Guejito and
Rice Fires] has not been determined with certainty.” (Joint Comments filed by the
School Districts and the Water Districts on April 17, 2009, p. 4, quoting an SDG&E
data response provided to DisabRA.)

*© The cause of the Witch Fire is currently being investigated in I.08-11-006.

47 See Cal Fire’s report “California Fire Siege 2007, An Overview” at
http://www.fire.ca.gov/fire_protection/downloads/siege/2007/Overview_Complet
eFinal.pdf, p. 84. The School Districts and Water Districts’ joint motion to take official
notice of the report pursuant to Rule 13.9 and Evidence Code § 452(h) was granted by
the assigned AL] in a ruling issue on August 5, 2009.

-50 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 54 of 76

A.08-12-021 ALJ/TIM/jt2

firestorm demonstrates the serious threat from wildfires ignited by sources other
than power lines. The Cedar Fire is the largest fire in California’s recorded

history. It started when a lost hunter lit a signal fire, and it eventually burned

280,275 acres, destroyed more than 2,200 structures, and killed 14 people.*

As discussed previously, the Witch Fire demonstrates that major wildfires
can occur in an area at the same time that SOG&E would shut off power to the
area under its Power Shut-Off Plan. Shutting off power increases the public
safety risk of wildfires, including the 99% of significant wildfires that are not

started by power lines. The heightened risks include:

e Shutting off power could disrupt landline and wireless telephone
service. SDG&E recognizes this, and warns its customers that

they may lose phone service during a power shut-off event.”
Without phone service, customers may not be able to report fires,
which could delay the initial attack by firefighters and thereby
increase the chance of wildfires growing to catastrophic size.
Such fires would be occurring at the exact time when there is the
greatest potential for the rapid spread of wildfires (i.e., when
winds are strong, humidity is low, and vegetation is dry).

e Customers without power may not be able to use their
telephones, televisions, radios, and computers. Thus, those who
work or live in an area where power is shut off will lose their
primary means to learn of approaching fires, evacuation notices,
and other critical information. A report on the October 2007
firestorm that was jointly prepared by Cal Fire, the U.S. Forest
Service, and the San Diego County Office of Emergency Services

 

“8 Cal Fire’s report “California Fire Siege 2008, The Story” at
(http:/ /www.fire.ca.gov/fire_protection/downloads/2003FireStoryInternet.pdf,
pp. 72-73.) We take official notice of Cal Fire’s report pursuant to Rule 13.9,

Exhibit SDG&E-3, Appendix A, Fact Sheet.

-51-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 55 of 76
7 on

A.08-12-021 ALJ/TIM/jt2

highlighted the vital importance of communications during
evacuations and other emergencies. The Report stated: “A vital
component in any evacuation or emergency situation is
communication. During the October fire siege, the Reverse 911
system was employed on a large scale, and was key to reaching
thousands of citizens. Previous evacuation communications,
such as those employed in the 2003 fire siege, depended on
residents watching the news, listening to radio broadcasts or
waiting for a personal visit from law enforcement officials giving
evacuation orders. The Reverse 911 system contacted nearly
200,000 citizens with recorded phone messages relevant to their

communities,.”*”

e People with disabilities rely disproportionately on
communications devices that need to be plugged into a power
outlet to operate, such as TTYs and computers, making them
vulnerable to being cut off from communications with the
outside world during a power shut-off event. Shutting off power
would place such people at risk of not receiving a notice to
evacuate due to an oncoming wildfire. In addition, people with
disabilities are more likely to need assistance in evacuating. The
inability to receive evacuation notices or to call for assistance

could have deadly consequences.”

e Electric garage door openers will not work when power is shut
off. If wildfire forces an evacuation, customers who are elderly
or have disabilities may not be able to open their garage doors
manually, potentially trapping them in their homes. Trapped
customers may not be able to call for help if telephone service is
disrupted.

 

5° See “California Fire Siege 2007: An Overview,” at p. 86. The School Districts and
Water Districts’ joint motion to take official notice of the report pursuant to Rule 13.9
was granted by the assigned ALJ ina ruling issue on August 5, 2009.

>! DisabRA’s comments on the Proposed Decision of Commissioner Simon, p. 12.

~52-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 56 of 76
—_ oo

A.08-12-021 ALJ/TIM/jt2

e Loss of power to traffic signals and street lights may cause traffic
accidents and impede evacuations, particularly at night.

e The Water Districts have 39 electric-powered pump stations in
SDG&E’s Power Shut-Off Areas that are critical to maintaining

the supply of water, but which have no backup power.” If
power is shut off to any of these 39 pump stations while a
wildfire is burning, the supply of stoted water in the area served
by the pump station could be exhausted within hours, leaving no
water to fight fires. In order to satisfy the immense demand for
water during a major wildfire, the Water Districts must pump

around the clock.*

SDG&E did not provide any evidence or analysis that shows the benefits
from the reduction in the number of power-line fires made possible by its Power
Shut-Off Plan exceeds the increase in public-safety risk from wildfires that
threaten communities in areas where power is shut off.

SDG&E intends to mitigate the risk of shutting off power to critical pump
stations by forming a pool of six large portable generators for use by the Water
Districts during power shut-off events. We agree with the Water Districts that
six generators are not enough. During the October 2007 firestorm, SDG&E

would have shut off power to more than 30 critical pump stations

simultaneously.™

 

52 Water Districts Comments filed on June 10, 2009, pp. 1-2. The 39 pump stations
without backup power excludes pump stations that will be removed from the Power
Shut-Off Areas during 2009 after the conversion of certain overhead power lines to
underground lines pursuant to SDG&E Advice Letter 2075-E. (Ibid.)

3 Water Districts Comments filed on May 19, 2009, p. 13.
°4 Water Districts Comments filed on June 10, 2009, p. 1 and Appendix A.

-53 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 57 of 76
ao om

A.08-12-021 ALJ/TIM/jt2

SDG&E states that it will restore power to any area threatened by a
wildfire if ordered to do so by a public-safety agency. However, restoring power
to communities already threatened by a wildfire does not mitigate the risk that
while power is shut off, residents may not be able to report fires. This could
delay the initial attack by firefighters and thereby increase the chance of large
scale wildfires. SDG&E also states that it may take as long as two hours to

restore power once it is ordered to do so. During that interval, lives and
property would be at increased risk from fast-moving wildfires driven by strong

Santa Ana winds.

7.2.4. SCE’s Power Shut-Off Program
The only precedent for SDG&E’s Power Shut-Off Plan is a temporary

program that SCE implemented in 2003. The fact that SCE instituted a shut-off
program does not mean that SDG&E should be allowed to do the same.

SCE’s shut-off program was instituted in response to emergency
conditions that arose from the tremendous number of trees that had been killed
by bark beetles. On March 7, 2003, the Governor issued an emergency
proclamation that, among other things, directed utilities to clear dead and
diseased trees near power lines due to the fire hazard. SCE was concerned that
‘until the trees were removed, high winds could cause dead and diseased trees to
fall onto its power lines and ignite wildfires. After the dead and diseased trees
were removed, SCE ended its power shut-off program in 2005.

The lesson we draw from SCE’s power shut-off program is that it may be

appropriate to implement a power shut-off program when emergency conditions

 

® SDG&E Comments filed July 2, 2009, p. 2.

-54-
Case 3:14-cr-O01 79QNHA Document 1006-14 Filed 02/06/19 Page 58 of 76

A.08-12-021 ALJ/TIM/jt2

are present, but the program should end when the emergency is over. SDG&E’s
Power Shut-Off Plan is not limited to emergency conditions, but applies to
situations that occur annually (e.g., sustained winds of 35 mph). SDG&E is

required by General Order 95 to design, construct, and maintain its power-line

facilities to operate safely under these regularly occurring conditions.”°

7.2.5. Costs and Benefits |
The Opposition Parties have identified many significant costs, burdens,

and risks that shutting off power imposes on customers and communities in the

areas where power is shut off. These adverse impacts were summarized

previously and are not repeated here.” SDG&E has proposed several measures
to mitigate the adverse impacts, including the opening of shelters; offering free
medical transport; providing $250 debit cards to customers participating in the
CARE and Medical Baseline Programs; and procuring a pool of six large portable
generators for use by the Water Districts. SDG&E does not seek ratepayer
funding for mitigation costs incurred in 2009.

We commend SDG&E for its willingness to undertake extensive and costly
mitigation measures. However, SDG&E provided no evidence or analysis that
shows the benefits of its Power Shut-Off Program, as mitigated, outweigh the
many significant adverse impacts on customers and communities. Given this
fundamental lack of information, we cannot find that the Power Shut-Off Plan is

in the public interest.

 

56 CPSD/DRA Comments filed May 26, 2009, pp. 9-11. There is no dispute that SDG&E
may shut off power when high winds exceed General Order 95 design standards.

5” See the previous summary in today’s decision of the Opposition Parties’ position on
SDG&E’s Power Shut-Off Plan.

-55-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 59 of 76
o~- on™

A.08-12-021 ALJ/TIM/jt2

SDG&E contends that shutting off power is better than risking the chance
of more firestorms like those that devastated San Diego County in October 2003
and October 2007. SDG&E states that unless decisive action is taken, it is only a
matter of time before the next catastrophic firestorm.

We agree that every reasonable action should be taken to avoid firestorms.
However, SDG&E has not demonstrated that shutting off power is likely to
decrease the number of wildfires. Nor did SDG&E cite a single fire during the
October 2003 firestorm that was ignited by its power lines. Thus, shutting of
power would have done nothing to prevent the October 2003 firestorm.

On the other hand, SDG&E’s power lines have been implicated in three of
the many fires that collectively comprise the October 2007 firestorm. These were
the Guejito, Rice, and Witch Fires.** We are currently investigating these fires in
1.08-11-007 and I.08-11-006. Until the investigations are complete, we decline to
speculate on the causes of these fires. At this point in time, there is no basis to
conclude that SDG&E’s Power Shut-Off Plan is an appropriate response to the
October 2007 firestorm.”

SDG&E asserts that its Power Shut-Off Plan is not based on costs and
benefits. Rather, it is meant to protect public safety. SDG&E observes that

 

58 SDG&E states that its Power Shut-Off Plan would have prevented the Guejito and Rice
Fires, but not the Witch Fire.

59 SDG&E acknowledges that the “role power lines played in [the October 2007 fires] has
not been determined with certainty.” (Joint Comments filed by the School Districts
and the Water Districts on April 17, 2009, at p. 4, quoting an SDG&E data response to
DisabRA.)

-56-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 60 of 76
on~— . (—™

A.08-12-021 ALJ/TIM/jt2

several Public Utilities Code sections require SDG&E to operate its system in a
safe manner. (§§ 330, 399, 451, 761, 762, 768, and 770).

We agree that the Public Utilities Code ranks public safety as a top
priority. We further agree that a safe electric system is one which is operated to
prevent fires. However, operating a safe system also includes the reliable
provision of electricity. Without power, numerous unsafe conditions can occur.
Traffic signals do not work, life support systems do not work, water pumps do
not work, and communication systems do not work. As the California
Legislature recognized in § 330(g), “[rJeliable electric service is of utmost
importance to the safety, health, and welfare of the state’s citizenry and
economy.” In short, there is a strong presumption that power should remain on

for public safety reasons.

7.2.6. Conclusion
SDG&E’s Power Shut-Off Plan would impose significant costs, burdens,

and risks on the customers and communities in the areas where power is shut
off. In light of these hardships, SDG&E’s Power Shut-Off Plan should be
adopted only if SDG&E demonstrates that its Plan will improve public safety.
While the Power Shut-Off Plan will eliminate power lines as a source of ignition
during hazardous fire conditions, it will create many new sources of ignition and
exacerbate the risk to public safety from fires that occur in areas where power is
shut off. SDG&E provided no evidence or analysis that shows its Plan will
improve public safety overall. Based on our review of the record, we believe it is
more likely than not that SDG&E’s Power Shut-Off Plan would, on balance,
negatively affect public health, safety, and welfare.

We conclude for the previous reasons that SDG&E’s Application should be
denied without prejudice. Because SDG&E’s Application is denied, there is no

-57-
Case 3:14-cr-001 7S,WHA Document 1006-14 Filed 02/06/19 Page 61 of 76

A.08-12-021 ALJ/TIM/jt2

' need to decide if the shut-off criteria proposed by SDG&E are reasonable or to
address ancillary issues raised in SDG&E’s application pertaining to demand
normalization, critical peak pricing, and demand response.

Although today’s decision rejects SDG&E’s proposed Power Shut-Off Plan,

we recognize that SDG&E’s power lines pose an ongoing fire hazard. We
commend SDG&E for its concern for fire safety and its extensive efforts to
implement measures to protect the public, both in this proceeding and with its
broader Community Fire Safety Program. We encourage SDG&E to continue its
efforts, particularly with respect to its inspections of overhead power lines,
hardening its facilities in fire-prone areas, and sound vegetation management.

In an effort to ensure steady progress in reducing the fire hazard of
overhead power lines, we will direct SDG&E to make a good faith effort to
develop a comprehensive fire-prevention program in collaboration with all
stakeholders.” Parties may use the Commission's Alternative Dispute
Resolution (ADR) process for this purpose. If ADR is selected, SDG&E and the
parties should agree on the type of Commission ADR process they would like to
use and then contact the Commission’s ADR coordinator for assistance.

Information about the Commission’s ADR program, the types of ADR available,

 

6° SDG&E and the Commission have implemented numerous measures to reduce the
fire hazard to an acceptable level, including (i) the elements of SDG&E’s Community
Fire Safety Program other than its Power Shut-Off Plan, and (ii) the Commission’s
General Order 95.

6! SDG&E should invite the following stakeholders to participate in the collaborative
process: the parties to A.08-12-021, the San Diego County Office of Emergency
Services, Cal Fire, the San Diego County Sheriff's Department, and major healthcare
providers. Other stakeholders may participate as well.

-58 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 62 of 76
Pee a,

A.08-12-021 AL] /TIM/jt2

and how to request ADR is available at the Commission’s website at
http://www.cpuc.ca.gov/PUC/adr/.

The agreed-upon fire-prevention program must be based on a cost-benefit
analysis that demonstrates (A) the program will likely result in a net reduction in
wildfire ignitions, and (B) the benefits of the program outweigh any costs,
burdens, or risks the program imposes on customers and communities. The cost-
benefit model proposed by the Alliance may provide a reasonable conceptual
framework. SDG&E shall confer with the other stakeholders, including the
parties to A.08-12-021, for the purpose of reaching a consensus on (1) the design
and conduct of the cost-benefit study, and (2) the development and submittal of
a joint fire-prevention program.

° and/or

The cost-benefit study shall assess whether re-closer devices
measures to harden SDG&E’s system can be used instead of the drastic step of
shutting off power. If not, the study should assess if it is cost effective to spend
money on re-closer devices and hardening if power will be shut off anyway.

If the cost-benefit study finds the public-safety benefits of shutting off
power outweigh the many attendant costs, burdens, and risks, the study should

include a careful assessment of the criteria that should be used to trigger a

shut-off event, particularly wind speed. There are many complex engineering

 

6 At the all-party meeting held on July 6, 2009, SDG&E stated for the first time that the
re-closer policy it is implementing as part of its Community Fire Safety Program
would have prevented the Witch Fire in October 2007 had the re-closer policy been in
effect at that time. (Reporter’s Transcript, p. 68.) The new re-closer policy is separate
from SDG&E’s Power Shut-Off Plan. SDG&E did not address whether its new
re-closer policy would be just as effective at preventing wildfires as its Power
Shut-Off Plan, but with considerably fewer impacts on customers and communities.

- 59 -
Case $:14-cr-001 7 QNVHA Document 1006-14 Filed 02/06/19 Page 63 of 76

A.08-12-021 ALJ/TIM/jt2

factors and public safety considerations that need to be thoroughly evaluated in

determining the wind-speed criteria.” Similarly, Cal Fire states that several of
the criteria proposed by SDG&E in the instant proceeding (i.e., non-living fuel
moisture, relative humidity, and wind speed) place unwarranted confidence in
the accuracy and reliability of the RAWS system. The cost-benefit study needs to
assess to what extent it is appropriate to rely on RAWS data for determining

when to shut off power. In addition, the cost-benefit study should consider what
mitigation measures should be implemented to eliminate or reduce the inevitable
adverse impacts caused by shutting off power. Particular attention should be
placed on mitigating the adverse impacts on people with disabilities, providers
of essential services, and schools.

Finally, the cost-benefit study should endeavor to identify and assess
environmental impacts, if any, of agreed-upon fire-prevention measures.

At the conclusion of the collaborative process, SDG&E may file an
application for approval of the jointly developed fire-prevention program. The
application should include (1) a copy of the previously described cost-benefit
study; (2) detailed plans and timelines for mitigating any adverse impacts on
customers and communities; and (3) a proponent’s environmental assessment, if
appropriate. If the collaborative process does not result in a consensus proposal,
SDG&E may file an application containing its own proposed fire-prevention

program. SDG&E’s proposed fire-prevention program shall be based upon the

 

63 CPSD and the Alliance have identified several potential deficiencies in the wind-
speed criteria that SDG&E proposed in A.08-12-021. These deficiencies are
summarized in the Alliance’s Comments on the Proposed Decision, pp. 6-8.

- 60 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 64 of 76
ie, Pam

A.08-12-021 ALJ/TIM/jt2

previously described cost-benefit study and its application shall include the
previously identified documents and information. If SDG&E chooses to not file
an application, it shall file and serve a notice of its decision on the service list for
A.08-12-021. The notice shall include an explanation for SDG&E’s decision.

Our denial of SDG&E’s application does not affect SDG&E’s authority
under § 451 and § 399.2(a) to shut off power in emergency situations when

necessary to protect public safety. These laws state, in relevant part, as follows:

§ 451: Every public utility shall furnish and maintain such
adequate, efficient, just, and reasonable service,
instrumentalities, equipment, and facilities...as are necessary
to promote the safety, health, comfort, and convenience of its
patrons, employees, and the public.

399.2 (a)(1): It is the policy of this state, and the intent of the
Legislature, to reaffirm that each electrical corporation shall
continue to operate its electric distribution grid in its service
territory and shall do so ina safe, reliable, efficient, and
cost-effective manner.

399.2 (a)(2): In furtherance of this policy, it is the intent of the
Legislature that each electrical corporation shall continue to be
responsible for operating its own electric distribution grid
including, but not limited to, owning, controlling, operating,
managing, maintaining, planning, engineering, designing, and
constructing its own electric distribution grid, emergency
response and restoration, service connections, service turnons
and turnoffs, and service inquiries relating to the operation of
its electric distribution grid, subject to the commission's
authority.

SDG&E’s statutory obligation to operate its system safely requires SDG&E
to shut off its system if doing so is necessary to protect public safety. For
example, there is no dispute that SDG&E may need to shut off power in order to

protect public safety if Santa Ana winds exceed the design limits for SDG&E’s

61 =
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 65 of 76
i,

A.08-12-021 ALJ/TIM/jt2

system and threaten to topple power lines onto tinder dry brush.” Any decision
by SDG&E to shut off power under its existing statutory authority may be
reviewed by the Commission pursuant to its broad jurisdiction over matters
regarding the safety of public utility operations and facilities. The Commission
may decide at that time whether SDG&E’s decision to shut off power was
reasonable and qualifies for an exemption from liability under Tariff Rule 14.

Our denial of the SDG&E’s Application does not signal any diminishment
in our resolve to protect Californians from the wildfire-related risks of overhead
power lines. We take very seriously our obligation to protect public safety on
matters within the scope of our jurisdiction. There is perhaps no better example
of our commitment to protecting the public than General Order 95. This General
Order is over 500 pages long and contains comprehensive guidelines for the
design, construction, and maintenance of overhead electric lines. These
guidelines are specifically intended to provide the public with a high level of
protection from the hazards associated with overhead power lines, including
fire-related risks.

The paramount importance we place on public safety can be seen by our
current investigations of the October 2007 wildfires. (I.08-11-007 and I.08-11-006)
The ultimate objective of these investigations is to identify the root causes of the
wildfires so that corrective actions can be taken to prevent future wildfires. We

also have an ongoing rulemaking proceeding (Rulemaking 08-11-005) to consider

 

& There is disagreement between SDG&E on the one hand, and CPSD, DRA, and the
Alliance on the other hand, regarding how the wind-loading standards for power
line facilities set forth in General Order 95 should be interpreted in terms of setting a
threshold for shutting off power. Today’s decision does not resolve this dispute.

- 62 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 66 of 76
~~ oo

A.08-12-021 ALJ/TIM/jt2

new regulations to reduce the fire hazards associated with utility operations and
facilities. On August 20, 2009, we issued our first decision in Rulemaking

(R.) 08-11-005 adopting such regulations.” Additional regulations to reduce fire
hazards will be considered in R.08-11-005 in the near future.

We commend SDG&E for its concern for fire safety and its extensive
efforts to implement measures to protect the public, both in this proceeding and
with its broader Community Fire Safety Program. We encourage SDG&E to
continue its efforts, particularly with respect to its inspections of overhead power
lines, hardening its facilities in fire-prone areas, and sound vegetation

management.

8. Electric Tariff Rule 14
SDG&E’s Electric Tariff Rule 14 requires SDG&E to exercise “reasonable

diligence and care to furnish and deliver a continuous and sufficient supply of
electric energy to the customer, and to avoid any shortage or interruption of
delivery of same.”™ Tariff Rule 14 also states that SDG&E will not be held liable
for an interruption in service “caused by inevitable accident, act of God, fire,
strikes, riots, war or any other cause not within its control.”

SDG&E requests authority to amend Tariff Rule 14 to include the
statement that SDG&E may shut off power “without liability to Customers”

 

6 See D.09-08-029. Among other things, D.09-08-029 requires utilities to take the
following actions in extreme and very high fire treat zones in Southern California:
(i) increase the frequency of patrols of overhead facilities in order to identify and
correct potential fire hazards; and (ii) increase the minimum clearance between
overhead power lines and vegetation at the time of trim.

66 Tariff Rule 14, Section A.

- 63 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 67 of 76
— on

A.08-12-021 ALJ/TIM/jt2

when in “SDG&E’s sole opinion such interruption is necessary for... [an]

[e]mergency affecting or likely to affect SDG&E’s distribution system.”*” The
text of SDG&E’s proposed revisions to Tariff Rule 14 mirrors PG&E’s current
Tariff Rule 14.

SDG&E’s proposed revisions to Tariff Rule 14 are not contingent on
Commission approval of SDG&E’s Power Shut-Off Plan. Rather, SDG&E sees

these as separate matters.

8.1. Position of the Parties
8.1.1. SDG&E

SDG&E avers that its proposed revisions to Tariff Rule 14 will help
customers understand that power may be shut off unexpectedly in order to
protect public safety. SDG&E also asserts that customers are currently
responsible for any losses they might occur when power is shut off for safety
reasons, and that the proposed revisions to Tariff Rule 14 will not change that.

SDG&E maintains that PG&E’s current Tariff Rule 14 is an appropriate
template for revising SDG&E’s Tariff Rule 14 even though PG&E's Tariff was not
adopted as a part of a fire-safety program. Rather, it was approved in 1997 as
part of the Commission's direct access program. SDG&E submits that PG&E’s
Tariff Rule 14 is not limited to situations involving direct access; it covers safety

and interruption of service in a general sense.

8.1.2. SCE
SCE supports SDG&E’s proposed revisions to Tariff Rule 14.

 

6” Exhibit SDG&E-3, Appendix C.

-64-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 68 of 76

A.08-12-021 AL]/TIM/jt2

8.1.3. The Opposition Parties
The Opposition Parties assert that SDG&E’s proposed revisions to Tariff

Rule 14 will unfairly shift all costs and liabilities for power shut-off events to the
customers and communities in the areas where power is shut off.

The Opposition Parties dismiss SDG&E’s assertion that PG&E's Tariff
Rule 14 is an appropriate template for revising SDG&E’s Tariff Rule 14. They
state that PG&E's Tariff Rule 14 was implemented as part of the direct access
program, not a fire-safety program. |

8.2. Discussion
It appears that the main purpose of SDG&E’s proposed revisions to Tariff

Rule 14 is to allow SDG&E to shut off power in a manner consistent with its
Power Shut-Off Plan, without liability to its customers or others. Because today’s
decision denies SDG&E'’s request for authority to implement its Power Shut-Off
Plan, we decline to authorize the proposed changes to SDG&E’s Tariff Rule 14.
Our denial of SDG&E’s proposed revisions to Tariff Rule 14 means we do not
have to decide whether the proposed tariff language would permit SDG&E to
shut off power under the circumstances described in its Power Shut-Off Plan.
SDG&E argues that the proposed revisions will help its customers

understand that SDG&E may need to shut off power unexpectedly in order to
protect public safety. SDG&E does not explain why revising Tariff Rule 14 will
achieve this objective, particularly if few customers ever read Tariff Rule 14. We
_ believe that most customers already expect that SDG&E will shut off power
when necessary to protect public safety, thereby making SDG&E’s proposed
revisions to Tariff Rule 14 superfluous.

SDG&E also argues that it should be allowed to revise its Tariff Rule 14 to
mirror PG&E's Tariff Rule 14. We disagree. As noted by several parties, the

- 65 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 69 of 76
— mn“

A.08-12-021 ALJ/TIM/jt2

revisions to PG&E's tariff were made in a different context. PG&E’s Tariff

Rule 14 stems from D.97-10-087, which concerned the interruption of energy
supplied by energy marketers to direct access customers. Thus, the revisions to -
PG&E's Tariff Rule 14 were wholly unrelated to the main purpose of SDG&E's
proposed revisions to its Tariff Rule 14. Nor does SDG&E explain why a tariff
filed by PG&E more than a decade ago to implement direct access is appropriate

today given all the ensuing changes to direct access.

9. Proceeding Category and Need for Hearings
In Resolution ALJ 176-3228, dated January 29, 2009, the Commission

preliminarily categorized this proceeding as ratesetting and preliminarily
determined that hearings were needed. The Assigned Commissioner’s Ruling
and Scoping Memo (Scoping Memo) dated February 26, 2009, affirmed these
preliminary determinations, but left open the possibility that hearings would not ~
be held by requiring parties to file motions for evidentiary hearings by April 10,
2009. The evidentiary hearings, if held, were set to begin on April 30, 2009.

There were no motions for evidentiary hearings. After consulting with the
assigned Commissioner, the assigned Administrative Law Judge (ALJ) issued a
ruling on April 15, 2009, that canceled the previously scheduled evidentiary
hearings.

Rule 7.5 requires that the Commission to approve a change to the
preliminary determination on the need for hearings. Today’s decision affirms

that evidentiary hearings are not needed in this proceeding.

10. Comments on the Alternate Proposed Decision

The proposed decision of the assigned Commissioner and the alternate
proposed decision of the ALJ in this matter was mailed to the parties in

accordance with Pub. Util. Code § 311, and comments were allowed pursuant to

- 66 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 70 of 76
-~- wn

A.08-12-021 ALJ/TIM/jt2

Rule 14.3. Comments were filed on August 31, 2009, by Cal Fire, a coalition of

communications providers,°® CPSD, DisabRA, DRA, the Alliance, the County of
San Diego, SDG&E, the School Districts, the Water Districts, and UCAN. Reply
comments were filed on September 8, 2009, by Cal Fire, a coalition of
communications providers, CPSD, DisabRA, DRA, the Alliance, and the County
of San Diego, SDG&E, the School Districts, and the Water Districts. These

comments and reply comments are reflected, as appropriate, in today’s decision.

11. Assignment of the Proceeding
Timothy Alan Simon is the assigned Commissioner for A.08-12-021 and

Timothy Kenney is the assigned AL].

Findings of Fact
1. The purpose of SDG&E’s Power Shut-Off Plan is to prevent the ignition of

wildfires by shutting off power lines during hazardous fire conditions.

2. Although shutting off power eliminates the risk of power lines igniting
fires, it also increases the number of potential ignition sources as people use
alternate means for cooking, lighting, and power, such as candles, lanterns,
fireplaces, barbeques, hibachis, camp stoves, and portable generators.

3. Wildfires that occur in areas where power is shut off are a much greater
threat to public safety than wildfires that occur where power is on.

4, SDG&E’s Power Shut-Off Plan imposes significant costs, burdens, and

risks on customers and communities in areas where power is shut off.

 

68 The coalition of communications providers consist of CCTA, AT&T and affiliates,
CoxCom, Inc., Cox California Telcom, L.L.C., dba Cox Communications, CTIA-The
Wireless Association, and Time Warner Cable.

-67-
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 71 of 76
ro =~

A.08-12-021 ALJ/TIM/jt2

5. SDG&E did not demonstrate that its Power Shut-Off Plan will result in an
overall reduction in the number of wildfires, or that the public safety benefits of
its Plan exceed the significant costs, burdens, and risks that are imposed on
customers and communities in areas where power is shut off.

6. SDG&E'’s power lines pose an ongoing fire hazard. SDG&E and the
Commission have implemented numerous measures to reduce the fire hazard to
an acceptable level, including (i) the elements of SDG&E’s Community Fire
Safety Program other than its Power Shut-Off plan, and (ii) the Commission’s
General Order 95. |

7. The purpose of the Commission’s ADR program is to facilitate informal
resolution of disputes in order to improve decision making, conserve
Commission resources, and to identify parties’ fundamental interests.

8. One purpose of SDG&E’s proposed revisions to Tariff Rule 14 is to allow
SDG&E to shut off power in a manner consistent with its Power Shut-Off Plan.

9. SDG&E’s proposed revisions to Tariff Rule 14 will do little to help its
customers understand that power may be shut off unexpectedly in order to
protect public safety because most customers will never read the Tariff.

10. Most customers already expect that SDG&E will shut off power when
necessary to protect public safety, thereby making SDG&E’s proposed revisions
to Tariff Rule 14 superfluous.

11. There is no evidence that PG&E's Tariff Rule 14 was filed to implement a
power shut-off program like the one proposed by SDG&E.

12. In Resolution ALJ 176-3228, dated January 29, 2009, the Commission
preliminarily determined that there was a need for evidentiary hearings in this

proceeding. The preliminary determination on the need for hearings was

- 68 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 72 of 76
a wn

A.08-12-021 ALJ/TIM/jt2

affirmed in the Scoping Memo, but the Scoping Memo also directed parties to file
motions for evidentiary hearings.

13. There were no motions for evidentiary hearings.

Conclusions of Law
1. A.08-12-021 should be denied without prejudice because SDG&E has not

met its burden to demonstrate that (i) its Power Shut-Off Plan will decrease the
number of wildfires, and (ii) the benefits of its Power Shut-Off Plan outweigh the
significant costs, burdens, and risks imposed on customers and communities in
the areas where power is shut off under the Plan.

2. SDG&E should make a good faith effort to develop a comprehensive
fire-prevention program in collaboration with other stakeholders, including the
parties to A.08-12-021, that is based on a thorough and detailed cost-benefit |
analysis that addresses the matters identified in the body of today’s decision.

3. SDG&E has authority under §§ 451 and 399.2(a) to shut off power in
emergency situations when necessary to protect public safety. Any decision by
SDG&E to shut off power may be reviewed by the Commission pursuant to its
broad jurisdiction regarding the safety of public utility operations and facilities.

4, Because today’s decision does not authorize SDG&E to implement its
Power Shut-Off Plan, there is no need to (i) adopt SDG&E’s proposed revisions
to Tariff Rule 14, or (ii) decide if the proposed revisions would permit SDG&E to
shut off power under the circumstances described in its Power Shut-Off Plan.

5. PG&E's Tariff Rule 14 was filed to implement direct access and, therefore,
does not constitute a reasonable precedent for revising SDG&E’s Tariff Rule 14
for the purpose of implementing a power shut-off program.

' 6. SDG&E'’s proposed revisions to Electric Tariff Rule 14 should be denied.

-69 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 73 of 76
-_ o-~

A.08-12-021 ALJ/TIM/jt2

7. There is no need for evidentiary hearings in this proceeding. This changed
determination on the need for hearings should be approved by the Commission
in accordance with Rule 7.5 of the Commission's Rules of Practice and
Procedure.

8. The following Order should be effective immediately.

ORDER

IT IS ORDERED that: .

1. San Diego Gas & Electric Company’s Application (A.) 08-12-021 is denied
without prejudice. Any future application filed by San Diego Gas & Electric
Company to implement a power shut-off program shall include a cost-benefit
study that addresses the matters identified in the body of today’s decision.

2. Within 30 days from the effective date of today’s decision, San Diego Gas
& Electric Company shall initiate a collaborative process with other stakeholders,
including the parties to A.08-12-021, for the purpose of reaching a consensus on
(i) the design and conduct of the cost-benefit study indentified in the previous
ordering paragraph, and (ii) the development and submittal of a joint
fire-prevention program. San Diego Gas & Electric Company and the parties
may use the Commission’s Alternative Dispute Resolution program for this
purpose. If Alternative Dispute Resolution is selected, San Diego Gas & Electric
Company and the parties shall attempt to agree on the type of Commission
Alternative Dispute Resolution process they would like to use and then contact
the Commission’s Alternative Dispute Resolution coordinator for assistance.

3. At the conclusion of the collaborative process described in the previous
ordering paragraph, San Diego Gas & Electric Company may file an application

for approval of the jointly developed fire-prevention program. The application

-70 -
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 74 of 76
~-- —_

A.08-12-021 ALJ/TIM/jt2

shall include (i) a copy of the cost-benefit study that is described in the body of
today’s decision; (ii) detailed plans and timelines for mitigating any adverse
impacts on customers and communities; and (iii) a proponent’s environmental
assessment, if appropriate. If the collaborative process does not result ina
consensus proposal, San Diego Gas & Electric Company may file an application
containing its own proposed fire-prevention program. San Diego Gas & Electric
Company’s proposal shall be based on the previously identified cost-benefit
study and its application shall include the previously identified documents and
information. If San Diego Gas & Electric Company chooses to not file an
application, it shall file and serve a notice of its decision on the service list for
A.08-12-021. The notice shall include an explanation for San Diego Gas & Electric
Company’s decision.
4. There is no need for evidentiary hearings in this proceeding.
5. A.08-12-021 is closed.
This Order is effective today.
Dated September 10, 2009, at San Francisco, California.

MICHAEL R. PEEVEY
President
DIAN M. GRUENEICH
JOHN A. BOHN
RACHELLE B. CHONG
Commissioners

-71-
Case 3:14-cr-00175,\WHA Document 1006-14 Filed 02/06/19 . Page 75 of 76

A.08-12-021 ALJ/TIM/jt2

I reserve the right to file a concurrence.

/s/ RACHELLE B. CHONG
Commissioner

I will file a dissent.

/s/ TIMOTHY ALAN SIMON
Commissioner

-72-—
Case 3:14-cr-00175-WHA Document 1006-14 Filed 02/06/19 Page 76 of 76

A.08-12-021 ALJ/TIM/jt2

Appendix A: Map of the 2009 Power Shut-Off Areas

(END OF APPENDIX A)
A-1
